Exhibit 10.1

Allied Capital Corporation

Note Agreement

Dated as of June 20, 2008

Re: $140,500,000 7.82% Senior Notes, Series 2008-A, due June 20, 2013

and

$52,500,000 8.14% Senior Notes, Series 2008-B, due June 20, 2015

1

Table of Contents

     
SectionHeading
Section 1.Description of Notes and Commitment.
Section 1.1.Description of Series 2008 Notes
Section 1.2.Applicable Interest Rates
Section 1.3.Additional Series of Notes
Section 1.4.Commitment, Closing Date
Section 2.Payment of Notes.
Section 2.1.Required Payments
Section 2.2.Optional Prepayment with Premium
Section 2.3.Notice of Optional Prepayments
Section 2.4.Application of Prepayments
Section 2.5.Direct Payment
Section 2.6.Payments Due on Non-Business Days
Section 3.Representations.
Section 3.1.Representations of the Company
Section 3.2.Representations of the Purchasers
Section 4.Closing Conditions
Section 4.1.Conditions
Section 4.2.Waiver of Conditions
Section 5.Covenants
Section 5.1.Corporate Existence, Etc
Section 5.2.Insurance
Section 5.3.Taxes, Claims for Labor and Materials, Compliance with Laws
Section 5.4.Maintenance, Etc
Section 5.5.Nature of Business
Section 5.6.Status of RIC and BDC
Section 5.7.Financial Covenants
Section 5.8.Subsidiary Guaranties; Interest Rate Swaps
Section 5.9.Limitation on Liens
Section 5.10.Restricted Payments
Section 5.11.Mergers, Consolidations and Sales of Assets
Section 5.12.Repurchase of Notes
Section 5.13.Transactions with Affiliates
Section 5.14.Termination of Pension Plans
Section 5.15.Reports and Rights of Inspection
Section 5.16.Terrorism Sanctions Regulations
Section 5.17.Additional Financial Covenants
Section 6.Events of Default and Remedies Therefor
Section 6.1.Events of Default
Section 6.2.Notice to Holders
Section 6.3.Acceleration of Maturities
Section 6.4.Rescission of Acceleration
Section 7.Amendments, Waivers and Consents
Section 7.1.Consent Required
Section 7.2.Solicitation of Holders
Section 7.3.Effect of Amendment or Waiver
Section 8.Interpretation of Agreement; Definitions
Section 8.1.Definitions
Section 8.2.Accounting Principles
Section 8.3.Directly or Indirectly
Section 8.4.Schedules and Exhibits; Sections
Section 9.Taxes
Section 9.1Taxation
Section 9.2Prepayment for Tax Reasons
Section 10.Miscellaneous
Section 10.1.Registered Notes
Section 10.2.Exchange of Notes
Section 10.3.Loss, Theft, Etc. of Notes
Section 10.4. Expenses, Stamp Tax Indemnity
Section 10.5.Powers and Rights Not Waived; Remedies Cumulative
Section 10.6.Notices
Section 10.7.Successors and Assigns
Section 10.8.Survival of Covenants and Representations
Section 10.9.Severability
Section 10.10.Governing Law
Section 10.11.Captions
Section 10.12.Confidential Information
Signature
  Page





































































2

     
Attachments to Note Agreement:
 


         
Schedule I
  -   Names and Addresses of Purchasers
Exhibit A-1
Exhibit A-2
Exhibit B
Exhibit C
Exhibit D
Exhibit S
  -
-
-
-
-
-   Form of Series 2008-A Note
Form of Series 2008-B Note
Representations and Warranties
Form of Opinion of Special Counsel to the Purchasers
Form of Opinion of Counsel to the Company
Form of Supplement to Note Agreement

3

Allied Capital Corporation
1919 Pennsylvania Avenue, N.W.
Washington, DC 20006

Note Agreement

Re: $140,500,000 7.82% Senior Notes, Series 2008-A, due June 20, 2013

and
$52,500,000 8.14% Senior Notes, Series 2008-B,
due June 20, 2015

Dated as of
June 20, 2008



    To the Purchasers named



•   n Schedule I to this Agreement

Ladies and Gentlemen:

The undersigned, Allied Capital Corporation (the “Company”), a Maryland
corporation, hereby agrees with the Purchasers named on Schedule I (the
“Purchasers”) to this Note Agreement (this “Agreement”) as follows:



    Section 1. Description of Notes and Commitment.

Section 1.1. Description of Series 2008 Notes. The Company will authorize the
issue and sale of (i) $140,500,000 7.82% Senior Notes, Series 2008-A, due
June 20, 2013 (the “Series 2008-A Notes”) and (ii) $52,500,000 8.14% Senior
Notes, Series 2008-B, due June 20, 2015 (the “Series 2008-B Notes” and, together
with the Series 2008-A Notes, the “Series 2008 Notes”. The Series 2008 Notes,
together with each Series of Additional Notes which may from time to time be
issued pursuant to the provisions of §1.3, are collectively referred to as the
“Notes”, such respective terms to include any such notes issued in substitution
therefor pursuant to §10 of this Agreement). The Series 2008 Notes shall be
substantially in the form set out in Exhibit A-1 and A-2, respectively, with
such changes therefrom, if any, as may be approved by the Purchasers and the
Company. The Notes are not subject to prepayment or redemption at the option of
the Company prior to their expressed maturity dates except on the terms and
conditions and in the amounts and with the Premium, if any, set forth in §2 of
this Agreement or in the relevant Supplement.

Section 1.2. Applicable Interest Rates. The Series 2008 Notes shall bear
interest (computed on the basis of a 360-day year of twelve 30-day months) on
the unpaid principal balance thereof from the date of issuance. The
Series 2008-A Notes shall bear interest at the rate of 7.82% per annum and the
Series 2008-B Notes shall bear interest at the rate of 8.14% per annum. Interest
on the Series 2008 Notes is payable semiannually on June 20 and December 20 in
each year, commencing December 20, 2008, until such principal sum shall have
become due and payable (whether at maturity, upon notice of prepayment or
otherwise) and the Company shall pay on demand interest on any overdue principal
and Premium (as provided herein) and, to the extent permitted by applicable law,
on any overdue interest, from the due date thereof at a rate of 9.82% per annum
for the Series 2008-A Notes and 10.14% per annum for the Series 2008-B Notes
(whether by acceleration or otherwise) until paid.

Section 1.3. Additional Series of Notes. The Company may, from time to time, in
its sole discretion but subject to the terms hereof, issue and sell one or more
additional Series of its unsecured promissory notes under the provisions of this
Agreement pursuant to a supplement (a “Supplement”) substantially in the form of
Exhibit S, provided that the aggregate principal amount of Notes of all Series
issued pursuant to all Supplements in accordance with the terms of this §1.3
shall not exceed $182,000,000. Each additional Series of Notes (the “Additional
Notes”) issued pursuant to a Supplement shall be subject to the following terms
and conditions:

(i) each Series of Additional Notes, when so issued, shall be differentiated
from all previous Series by sequential alphabetical designation inscribed
thereon;

(ii) Additional Notes of the same Series may consist of more than one different
and separate tranches and may differ with respect to outstanding principal
amounts, maturity dates, interest rates and premiums, if any, and price and
terms of redemption or payment prior to maturity, but all such different and
separate tranches of the same Series shall constitute one Series and all Notes
shall vote as a single class without regard to Series;

(iii) each Series of Additional Notes shall be dated the date of issue, bear
interest at such rate or rates, mature on such date or dates, be subject to such
mandatory and optional prepayment on the dates and at the premiums, if any, have
such additional or different conditions precedent to closing, such
representations and warranties and such additional covenants as shall be
specified in the Supplement under which such Additional Notes are issued and
upon execution of any such Supplement, this Agreement shall be deemed to be
amended without further action on the part of the holders of the Notes
outstanding under this Agreement (a) to reflect such additional covenants,
provided, that any such additional covenants shall inure to the benefit of all
holders of Notes so long as any Additional Notes issued pursuant to such
Supplement remain outstanding, and (b) to reflect such representations and
warranties as are contained in such Supplement for the benefit of the holders of
such Additional Notes in accordance with the provisions of §10.8;

(iv) each Series of Additional Notes issued under this Agreement shall be in
substantially the form of Exhibit 1 to Exhibit S hereto with such variations,
omissions and insertions as are necessary or permitted hereunder;

(v) the minimum principal amount of any Additional Note issued under a
Supplement shall be $500,000, except as may be necessary to evidence the
outstanding amount of any Additional Note originally issued in a denomination of
$500,000 or more;

(vi) all Additional Notes shall constitute Senior Funded Debt of the Company and
shall rank pari passu with all other outstanding Notes; and

(vii) no Additional Notes shall be issued hereunder if at the time of issuance
thereof and after giving effect to the application of the proceeds thereof, any
Default or Event of Default shall have occurred and be continuing.

The obligations of the Additional Purchasers to purchase any Additional Notes
shall be subject to the following conditions precedent, in addition to the
conditions specified in the Supplement pursuant to which such Additional Notes
may be issued:

(a) Compliance Certificate. A duly authorized Senior Financial Officer shall
execute and deliver to each Additional Purchaser and each holder of Notes a
certificate dated the date of issue of such Series of Additional Notes stating
that such officer has reviewed the provisions of this Agreement (including any
Supplements hereto) and setting forth the information and computations (in
sufficient detail) required in order to establish whether after giving effect to
the issuance of the Additional Notes and after giving effect to the application
of the proceeds thereof, the Company is in compliance with the requirements of
§5.7 on such date (based upon the financial statements for the most recent
fiscal quarter ended prior to the date of such certificate and for any relevant
prior fiscal quarters).

(b) Execution and Delivery of Supplement. The Company and each such Additional
Purchaser shall execute and deliver a Supplement substantially in the form of
Exhibit S hereto.

(c) Representations of Additional Purchasers. Each Additional Purchaser shall
have confirmed in the Supplement that the representations set forth in §3.2 are
true with respect to such Additional Purchaser on and as of the date of issue of
the Additional Notes.

Section 1.4. Commitment, Closing Date. Subject to the terms and conditions
hereof and on the basis of the representations and warranties hereinafter set
forth, the Company agrees to issue and sell to the Purchasers, and each
Purchaser agrees to purchase from the Company, Series 2008 Notes in the
principal amount set forth opposite such Purchaser’s name on Schedule I hereto
at a price equal to the principal amount thereof on June 20, 2008 (the “Closing
Date”); provided that the Closing Date may be postponed to such other date (but
not more than ten days after the originally scheduled Closing Date) as shall
mutually be agreed upon by the Company and the Purchasers scheduled to purchase
the Series 2008 Notes on the Closing Date. Delivery of the Series 2008 Notes
will be made at the offices of Chapman and Cutler LLP, 111 West Monroe Street,
Chicago, Illinois 60603. On the Closing Date, the Company will deliver to each
Purchaser the Notes of the Series to be purchased by such Purchaser in the form
of a single Note for each applicable Series (or such greater number of Notes in
denominations of at least $500,000 as such Purchaser may request) dated the
Closing Date and registered in such Purchaser’s name (or in the name of such
Purchaser’s nominee), against delivery by such Purchaser to the Company or its
order of immediately available funds in the amount of the purchase price
therefor by wire transfer via Fedwire of immediately available funds for the
account of the Company pursuant to wire instructions provided to the Purchasers
prior to the execution and delivery thereof. If, on the Closing Date, the
Company shall fail to tender such Series 2008 Notes to any Purchaser as provided
above in this §1.4, or any of the conditions specified in §4 shall not have been
fulfilled to any Purchaser’s satisfaction, such Purchaser shall, at such
Purchaser’s election, be relieved of all further obligations under this
Agreement, without thereby waiving any rights such Purchaser may have by reason
of such failure or such nonfulfillment.



    Section 2. Payment of Notes.

Section 2.1. Required Payments. (a) The entire outstanding principal amount of
the Series 2008-A Notes shall become due and payable on June 20, 2013.

(b) The entire outstanding principal amount of the Series 2008-B Notes shall
become due and payable on June 20, 2015.

Section 2.2. Optional Prepayment with Premium In addition to the payments
required by §2.1, upon compliance with §2.3 the Company shall have the
privilege, at any time and from time to time, of prepaying the outstanding
Notes, either in whole or in part (but if in part then in a minimum principal
amount of $1,000,000) and ratably among each Series of Notes by payment of the
principal amount of the Notes, or portion thereof to be prepaid, and accrued
interest thereon to the date of such prepayment, together with a Premium, in the
case of the Series 2008 Notes, equal to the Make-Whole Amount and in the case of
Additional Notes, the Premium, if any, provided for in the applicable
Supplement, in either case, determined as of two Business Days prior to the date
of such prepayment pursuant to this §2.2.

Section 2.3. Notice of Optional Prepayments. The Company will give notice of any
prepayment of the Notes pursuant to §2.2 to each Holder thereof not less than
30 days nor more than 60 days before the date fixed for such optional prepayment
specifying (i) such date, (ii) the principal amount and the Holder’s Notes to be
prepaid on such date, (iii) that a Premium, if any, may be payable, (iv) the
date when such Premium, if any, will be calculated, (v) the estimated Premium,
if any, and (vi) the accrued interest applicable to the prepayment. Notice of
prepayment having been so given, the aggregate principal amount of the Notes
specified in such notice, together with accrued interest thereon and the
Premium, if any, payable with respect thereto shall become due and payable on
the prepayment date specified in said notice. Not later than two Business Days
prior to the prepayment date specified in such notice, the Company shall provide
each Holder of a Note written notice of the Premium, if any, payable in
connection with such prepayment and, whether or not any Premium is payable, a
reasonably detailed computation of the Make-Whole Amount (which calculation
shall be reasonably satisfactory to each Holder of the Notes to be prepaid).

Section 2.4. Application of Prepayments. In the case of all partial prepayments
pursuant to §2.2, the principal amount of the Notes to be prepaid shall be
allocated among all of the Notes at the time outstanding in proportion, as
nearly as practicable, to the respective unpaid principal amounts thereof. All
regularly scheduled partial prepayments made with respect to any Series of
Additional Notes pursuant to any Supplement shall be allocated as provided
therein.

Section 2.5. Direct Payment. Notwithstanding anything to the contrary contained
in this Agreement (including any Supplement) or the Notes, in the case of any
Note owned by any Holder that is a Purchaser, an Additional Purchaser or any
other Institutional Holder which has given written notice to the Company
requesting that the provisions of this §2.5 shall apply, the Company will
punctually pay when due the principal thereof, interest thereon and Premium, if
any, due with respect to said principal, without any presentment thereof,
directly to such Holder at its address set forth in Schedule I hereto,
Schedule I to any Supplement, if applicable, or such other address as such
Holder may from time to time designate in writing to the Company or, if a bank
account with a United States bank is so designated for such Holder on Schedule I
hereto or Schedule I to any Supplement, if applicable, the Company will make
such payments in immediately available funds to such bank account, marked for
attention as indicated, or in such other manner or to such other account in any
United States bank as such Holder may from time to time direct in writing.

Section 2.6. Payments Due on Non-Business Days. Anything in this Agreement
(including any Supplement) or the Notes to the contrary notwithstanding, any
payment of principal of or Make-Whole Amount or interest on any Note that is due
on a date other than a Business Day shall be made on the next succeeding
Business Day without including the additional days elapsed in the computation of
the interest payable on such next succeeding Business Day.



    Section 3. Representations.

Section 3.1. Representations of the Company. The Company represents and warrants
that all representations and warranties set forth in Exhibit B are true and
correct as of the date hereof and are incorporated herein by reference with the
same force and effect as though herein set forth in full.

Section 3.2. Representations of the Purchasers. Each Purchaser severally
represents, and in entering into this Agreement the Company understands, that
such Purchaser is acquiring the Series 2008 Notes in a private placement for the
purpose of investment and not with a view to the distribution thereof, and that
such Purchaser has no present intention of selling, negotiating or otherwise
disposing of the Series 2008 Notes; it being understood, however, that the
disposition of the Purchaser’s property shall at all times be and remain within
its control. Sun Life represents that it is an institutional “accredited
investor” and “Canadian financial institution”, each within the meaning of
Multilateral Instrument 45-106 pursuant to Canadian provincial securities
legislation. Each Purchaser severally represents that it is an institutional
“accredited investor” within the meaning of Rule 501 of Regulation D as
promulgated under the Securities Act and at least one of the following
statements is an accurate representation as to each source of funds (a “Source”)
to be used by it to pay the purchase price of the Series 2008 Notes to be
purchased by it hereunder:

(a) the Source is an “insurance company general account” within the meaning of
Department of Labor Prohibited Transaction Exemption (“PTE”) 95-60 (issued
July 12, 1995) and there is no employee benefit plan, treating as a single plan
all plans maintained by the same employer (or affiliate thereof as defined in
Section V(a)(1) of PTE 95-60) or employee organization, with respect to which
the amount of the general account reserves and liabilities for all contracts
held by or on behalf of such plan exceeds ten percent (10%) of the total
reserves and liabilities of such general account (exclusive of separate account
liabilities) plus surplus, as set forth in the National Association of Insurance
Commissioners (“NAIC”) Annual Statement filed with such Purchaser’s state of
domicile; or

(b) the Source is either (i) an insurance company pooled separate account,
within the meaning of PTE 90-1 (issued January 29, 1990), or (ii) a bank
collective investment fund, within the meaning of the PTE 91-38 (issued July 12,
1991) and, except as such Purchaser has disclosed to the Company in writing
pursuant to this paragraph (b), no employee benefit plan or group of plans
maintained by the same employer or employee organization beneficially owns more
than 10% of all assets allocated to such pooled separate account or collective
investment fund; or

(c) the Source constitutes assets of an “investment fund” (within the meaning of
Part V of the QPAM Exemption) managed by a “qualified professional asset
manager” or “QPAM” (within the meaning of Part V of the QPAM Exemption), no
employee benefit plan’s assets that are included in such investment fund, when
combined with the assets of all other employee benefit plans established or
maintained by the same employer or by an affiliate (within the meaning of
Section V(c)(1) of the QPAM Exemption) of such employer or by the same employee
organization and managed by such QPAM, exceed 20% of the total client assets
managed by such QPAM, the conditions of Part I(c) and (g) of the QPAM Exemption
are satisfied, neither the QPAM nor a person controlling or controlled by the
QPAM (applying the definition of “control” in Section V(e) of the QPAM
Exemption) owns a 5% or more interest in the Company and (i) the identity of
such QPAM and (ii) the names of all employee benefit plans whose assets are
included in such investment fund have been disclosed to the Company in writing
pursuant to this paragraph (c); or

(d) the Source is a separate account that is maintained solely in connection
with such Purchaser’s fixed contractual obligations under which the amounts
payable, or credited, to any employee benefit plan (or its related trust) that
has any interest in such separate account (or to any participant or beneficiary
of such plan (including any annuitant)) are not affected in any manner by the
investment performance of the separate account; or

(e) the Source constitutes assets of a “plan(s)” (within the meaning of
Section IV of PTE 96-23 (the “INHAM Exemption”) managed by an “in-house asset
manager” or “INHAM” (within the meaning of Part IV of the INHAM Exemption), the
conditions of Part I(a), (g) and (h) of the INHAM Exemption are satisfied,
neither of the INHAM nor a person controlling or controlled by the INHAM
(applying the definition of “control” in Section IV(h) of the INHAM Exemption)
owns a 5% or more interest in the Company and (i) the identity of such INHAM and
(ii) the name(s) of the employee benefit plan(s) whose assets constitute the
Source have been disclosed to the Company in writing pursuant to this paragraph
(e); or

(f) the Source is a governmental plan; or

(g) the Source is one or more employee benefit plans, or a separate account or
trust fund comprised of one or more employee benefit plans, each of which has
been identified to the Company in writing pursuant to this paragraph (g); or

(h) the Source does not include assets of any employee benefit plan, other than
a plan exempt from the coverage of ERISA.

If a Purchaser or any subsequent transferee of the Series 2008 Notes indicates
that such Purchaser or such transferee is relying on any representation
contained in paragraphs (b), (c) or (g) above, the Company shall deliver on the
Closing Date and on the date of any applicable transfer a certificate, which
shall either state that (i) it is neither a party in interest nor a
“disqualified person” (as defined in Section 4975(e)(2) of the Code), with
respect to any plan identified pursuant to paragraphs (b) or (g) above, or
(ii) with respect to any plan, identified pursuant to paragraph (c) above,
neither it nor any “affiliate” (as defined in Section V(c) of the QPAM
Exemption) has at such time, and during the immediately preceding one year,
exercised the authority to appoint or terminate said QPAM as manager of any plan
identified in writing pursuant to paragraph (c) above or to negotiate the terms
of said QPAM’s management agreement on behalf of any such identified plan.

As used in this §3.2, the terms “employee benefit plan,” “governmental plan,”
“party in interest” and “separate account” shall have the respective meanings
assigned to such terms in Section 3 of ERISA.



    Section 4. Closing Conditions.

Section 4.1. Conditions. The obligation of each Purchaser to purchase the
Series 2008 Notes on the Closing Date shall be subject to the performance by the
Company of its agreements hereunder which by the terms hereof are to be
performed at or prior to the time of delivery of the Series 2008 Notes and to
the following further conditions precedent:

(a) Closing Certificates. On the Closing Date such Purchaser shall have received
a certificate dated the Closing Date, signed by the President or an Executive
Vice President or the Chief Operating Officer or the Chief Financial Officer of
the Company, the truth and accuracy of which shall be a condition to such
Purchaser’s obligation to purchase the Series 2008 Notes proposed to be sold to
such Purchaser on the Closing Date and to the effect that (i) the
representations and warranties of the Company set forth in Exhibit B hereto are
true and correct on and with respect to the Closing Date, (ii) the Company has
performed all of its obligations hereunder which are to be performed on or prior
to the Closing Date, and (iii) no Default or Event of Default has occurred and
is continuing.

(b) Legal Opinions. Each Purchaser shall have received from Chapman and Cutler
LLP, who is acting as special counsel to the Purchasers in this transaction, and
from Sutherland Asbill & Brennan LLP, counsel for the Company, their respective
opinions dated the Closing Date, in form and substance satisfactory to such
Purchaser, covering the matters set forth in Exhibits C and D, respectively,
hereto.

(c) Purchase Permitted By Applicable Law, Etc. On the Closing Date, each
purchase of Series 2008 Notes shall (a) be permitted by the laws and regulations
of each jurisdiction to which such Purchaser is subject, without recourse to
provisions (such as Section 1405(a)(8) of the New York Insurance Law) permitting
limited investments by insurance companies without restriction as to the
character of the particular investment, (b) not violate any applicable law or
regulation (including, without limitation, Regulation U, T or X of the Board of
Governors of the Federal Reserve System) and (c) not subject any Purchaser to
any tax, penalty or liability under or pursuant to any applicable law or
regulation, which law or regulation was not in effect on the date hereof. If
requested by any Purchaser, such Purchaser shall have received an officer’s
certificate certifying as to such matters of fact as such Purchaser may
reasonably specify to enable such Purchaser to determine whether such purchase
is so permitted.

(d) Sale of Other Notes. The Company shall have consummated the sale of the
entire principal amount of the Series 2008 Notes scheduled to be sold on the
Closing Date as specified in Schedule I.

(e) Private Placement Number. A Private Placement Number issued by Standard &
Poor’s CUSIP Service Bureau (in cooperation with the Securities Valuation Office
of the NAIC) shall have been obtained for each Series of the Series 2008 Notes.

(f) At least three Business Days prior to the Closing Date, each Purchaser shall
have received written instructions signed by an officer on letterhead of the
Company stating the Company’s wire instructions including (i) the name and
address of the transferee bank, (ii) such transferee bank’s ABA number and
(iii) the account name and number into which the purchase price for the
Series 2008 Notes is to be deposited.

(g) Satisfactory Proceedings. All corporate and other proceedings taken in
connection with the transactions contemplated by this Agreement, and all
documents and instruments necessary to the consummation thereof, shall be
satisfactory in form and substance to the Purchasers and the Purchasers’ special
counsel, and the Purchasers shall have received a copy (executed or certified as
may be appropriate) of all legal documents or proceedings taken in connection
with the consummation of said transactions.

Section 4.2. Waiver of Conditions. If on the Closing Date the Company fails to
tender to the Purchasers of any of the Series 2008 Notes to be issued to the
Purchasers on such date or if the conditions specified in §4.1 have not been
fulfilled, any Purchaser may thereupon elect to be relieved of all further
obligations under this Agreement. Without limiting the foregoing, if the
conditions specified in §4.1 have not been fulfilled, each Purchaser may waive
compliance by the Company with any such condition to such extent as each
Purchaser may in its sole discretion determine. Nothing in this §4.2 shall
operate to relieve the Company of any of its obligations hereunder or to waive
any of the Purchaser’s rights against the Company.



    Section 5. Covenants.

From and after the Closing Date and continuing so long as any amount remains
unpaid on any Note:

Section 5.1. Corporate Existence, Etc. The Company will preserve and keep in
full force and effect, and will cause each Consolidated Subsidiary to keep in
full force and effect, its corporate existence and all registrations, licenses,
permits and governmental approvals necessary to the proper conduct of its
business except, where the failure to maintain such registrations, licenses,
permits and governmental approvals would not have a Material Adverse Effect;
provided, however, that the foregoing shall not prevent any transaction
permitted by §5.11.

Section 5.2. Insurance. The Company will maintain, and will cause each
Consolidated Subsidiary to maintain, insurance coverage by financially sound and
reputable insurers in such forms and amounts and against such risks as are
customary for corporations and limited liability companies of established
reputation engaged in the same or a similar business and owning and operating
similar properties.

Section 5.3. Taxes, Claims for Labor and Materials, Compliance with Laws. The
Company will promptly pay and discharge, and will cause each Consolidated
Subsidiary to pay and discharge, all lawful taxes, assessments and governmental
charges or levies imposed upon the Company or such Consolidated Subsidiary,
respectively, or upon or in respect of all or any part of the property or
business of the Company or such Consolidated Subsidiary, all trade accounts
payable in accordance with usual and customary business terms, and all claims
for work, labor or materials, which if unpaid might become a Lien upon any
property of the Company or such Consolidated Subsidiary; provided, however, that
the Company or such Consolidated Subsidiary shall not be required to pay any
such tax, assessment, charge, levy, account payable or claim if (i) the
validity, applicability or amount thereof is being contested in good faith by
appropriate actions or proceedings which will prevent the forfeiture or sale of
any property of the Company or such Consolidated Subsidiary or any material
interference with the use thereof by the Company or such Consolidated
Subsidiary, and (ii) the Company or such Consolidated Subsidiary shall set aside
on its books, reserves deemed by it to be adequate with respect thereto. The
Company will promptly comply and will cause each Consolidated Subsidiary to
promptly comply with all laws, ordinances or governmental rules and regulations
to which it is subject including, without limitation, the Occupational Safety
and Health Act of 1970, as amended, ERISA and all laws, ordinances, governmental
rules and regulations relating to environmental protection in all applicable
jurisdictions, the violation of which could have a Material Adverse Effect or
would result in any Lien not permitted under §5.9.

Section 5.4. Maintenance, Etc. The Company will maintain, preserve and keep, and
will cause each Consolidated Subsidiary to maintain, preserve and keep, its
material properties which are used in the conduct of its business (whether owned
in fee or a leasehold interest) in good repair and working order, ordinary wear
and tear excepted, and from time to time will make all necessary repairs,
replacements and renewals as the Company may determine to be appropriate to the
conduct of its business.

Section 5.5. Nature of Business. Neither the Company nor any Consolidated
Subsidiary will engage in any business if, as a result, the general nature of
the business, taken on a consolidated basis, which would then be engaged in by
the Company and its Consolidated Subsidiaries would be substantially changed
from the general nature of the business engaged in by the Company and its
Consolidated Subsidiaries on the date of this Agreement as described in the
Company’s most recently filed Form 10-K.

Section 5.6. Status of RIC and BDC. The Company will maintain its status as a
RIC under the Code, and as a “business development company” under the Investment
Company Act.

Section 5.7. Financial Covenants.

(a) Capital Maintenance. The Company shall at all times maintain Consolidated
Shareholders Equity in an amount not less than (i) $1,900,000,000 plus (ii) 75%
of the Net Proceeds of all Equity Issuances effected by the Company or any of
its Consolidated Subsidiaries at any time after December 31, 2007 (excluding the
Net Proceeds of any Equity Issuance by a Consolidated Subsidiary to a
Consolidated Subsidiary or to the Company).

(b) Interest Charges Coverage Ratio. The Company shall maintain the ratio of
Adjusted EBIT to Interest Expense of the Company and its Consolidated
Subsidiaries, determined on a consolidated basis as of the last day of each
fiscal quarter for the period of four consecutive fiscal quarters ending on such
day, at not less than 1.8 to 1.

(c) Ratio of Consolidated Debt to Consolidated Shareholders’ Equity. The Company
will have on the last day of each quarterly fiscal period a ratio of
Consolidated Debt to Consolidated Shareholders’ Equity not exceeding 1.5 to 1.

(d) Priority Debt. The Company will not at any time permit the aggregate
principal amount of Priority Debt to exceed 25% of Consolidated Shareholders’
Equity.

(e) Asset Coverage Ratio. The Company will not at any time permit the Asset
Coverage Ratio to be less than 2 to 1.

Section 5.8. Subsidiary Guaranties; Interest Rate Swaps. (a) The Company will
not permit any Consolidated Subsidiary to enter into any Subsidiary Bank
Guaranty or Subsidiary Existing Note Guaranty, unless the Company shall first
furnish to each Holder of the Notes (i) an unconditional Subsidiary Note
Guaranty, (ii) an Intercreditor Agreement, and (iii) an opinion of counsel to
the effect that such Subsidiary Note Guaranty has been duly authorized, executed
and delivered by such Consolidated Subsidiary and constitutes the legal, valid
and binding obligation of such Consolidated Subsidiary, enforceable against such
Consolidated Subsidiary in accordance with the terms thereof, and covering such
other matters as the Holders of 51% or more of the principal amount of the Notes
at the time outstanding may reasonably request.

(b) The Company will not and will not permit any Consolidated Subsidiary to
enter into any Interest Rate Swap except in the ordinary course of business
pursuant to transactions that are entered into for bona fide purposes of
managing the Company’s interest rate and currency risk and not for speculation.

Section 5.9. Limitation on Liens. The Company will not, and will not permit any
Consolidated Subsidiary to, create or incur, or suffer to be incurred or to
exist, any Lien on its or their property or assets, whether now owned or
hereafter acquired, or upon any income or profits therefrom, or transfer any
property for the purpose of subjecting the same to the payment of obligations in
priority to the payment of its or their general creditors, or acquire or agree
to acquire any property or assets upon conditional sales agreements or other
title retention devices, except:

(a) Liens for property taxes and assessments or governmental charges or levies
and Liens securing claims or demands of mechanics and materialmen, provided
payment thereof is not at the time required by §5.3;

(b) Liens of or resulting from any judgment or award, the time for the appeal or
petition for rehearing of which shall not have expired, or in respect of which
the Company or a Consolidated Subsidiary shall at any time in good faith be
prosecuting an appeal or proceeding for a review and in respect of which a stay
of execution pending such appeal or proceeding for review shall have been
secured;

(c) Liens incidental to the conduct of business or the ownership of properties
and assets (including Liens in connection with the making of loans to customers,
worker’s compensation, unemployment insurance and other like laws,
warehousemen’s and attorneys’ liens and statutory landlords’ liens) and Liens to
secure the performance of bids, tenders or trade contracts, or to secure
statutory obligations, surety or appeal bonds or other Liens of like general
nature incurred in the ordinary course of business and not in connection with
(i) the borrowing of money or (ii) obligations pursuant to ERISA, provided in
each case, the obligation secured is not overdue or, if overdue, is being
contested in good faith by appropriate actions or proceedings;

(d) minor survey exceptions or minor encumbrances, easements or reservations, or
rights of others for rights-of-way, utilities and other similar purposes, or
zoning or other restrictions as to the use of real properties, which are
necessary for the conduct of the activities of the Company and its Consolidated
Subsidiaries or which customarily exist on properties of corporations engaged in
similar activities and similarly situated and which do not in any event
materially impair their use in the operation of the business of the Company and
its Consolidated Subsidiaries;

(e) Liens securing Indebtedness of a Consolidated Subsidiary to the Company or
to another Wholly-Owned Consolidated Subsidiary;

(f) Liens incurred after the Closing Date given to secure the payment of the
purchase price or cost of construction incurred in connection with the
acquisition of, or improvements to, fixed assets useful and intended to be used
in carrying on the business of the Company or a Consolidated Subsidiary,
including Liens existing on such assets at the time of acquisition thereof or at
the time of acquisition by the Company or a Consolidated Subsidiary of any
business entity then owning such assets, whether or not such existing Liens were
given to secure the payment of the purchase price of the assets to which they
attach so long as they were not incurred, extended or renewed in contemplation
of such acquisition, provided that (i) the Lien shall attach solely to the
assets acquired or purchased, (ii) the Lien (other than Liens that are existing
on such assets at the time of acquisition thereof and that are permitted as
aforesaid) shall have been created or incurred within 180 days of the date of
acquisition of such fixed assets, except in the case of construction or
acquisition of improvements to real estate, the land on which such improvements
are located shall not be required to have been acquired within such 180 day
period; (iii) at the time of acquisition of such assets, the aggregate amount
remaining unpaid on all Indebtedness secured by Liens on such assets whether or
not assumed by the Company or a Consolidated Subsidiary shall not exceed an
amount equal to 80% (or 100% in the case of Capitalized Leases) of the lesser of
the total purchase price or fair market value at the time of acquisition of such
assets (as determined in good faith by the board of directors of the Company),
and (iv) all Indebtedness secured by such Liens shall be permitted hereunder;
and

(g) Liens securing Indebtedness (including Liens in existence on the Closing
Date and securing the Indebtedness described on Annex B to Exhibit B) so long as
the aggregate Indebtedness secured by all such Liens is permitted within the
limitations of §5.7.

The Company will not, and will not permit any Consolidated Subsidiary to,
directly or indirectly, create, incur, assume or permit to exist (upon the
happening of a contingency or otherwise) any Lien on or with respect to any
property which secures Debt outstanding under the Bank Credit Agreement or the
Existing Note Agreements, unless the Company makes, or causes to be made,
effective provision whereby the Notes will be equally and ratably secured with
any and all other obligations thereby secured; provided that such security is
granted pursuant to an agreement reasonably satisfactory to the Holders of 51%
or more of the principal amount of the Notes at the time outstanding.

Section 5.10. Restricted Payments. The Company will not except as hereinafter
provided:

(a) Declare or pay any dividends, either in cash or property, on any shares of
its capital stock of any class (except dividends or other distributions payable
solely in shares of capital stock of the Company);

(b) Directly or indirectly, or through any Subsidiary, purchase, redeem or
retire any             shares of its capital stock of any class or any warrants,
rights or options to purchase or acquire any shares of its capital stock (other
than in exchange for or out of the net cash proceeds to the Company from the
substantially concurrent issue or sale of other shares of capital stock of the
Company or warrants, rights or options to purchase or acquire any
            shares of its capital stock); or

(c) Make any other payment or distribution, either directly or indirectly or
through any Subsidiary, in respect of its capital stock;

(such declarations or payments of dividends, purchases, redemptions or
retirements of capital stock and warrants, rights or options and all such other
payments or distributions being herein collectively called “Restricted
Payments”), if after giving effect thereto (i) an Event of Default described in
paragraph (a) or (b) of §6.1 shall exist, (ii) as the result of an occurrence of
any other Event of Default described in §6.1 the Notes shall have been
accelerated under §6.3 or (iii) the Company would not be in compliance with the
limitations of §5.7(c), (d) or (e) or §5.8.

The Company will not declare any regular quarterly dividend which constitutes a
Restricted Payment payable more than 80 days after the date of declaration
thereof; provided that any year-end extra dividend which constitutes a
Restricted Payment shall not be payable more than 120 days after the date of
declaration thereof.

For the purposes of this §5.10, the amount of any Restricted Payment declared,
paid or distributed in property shall be deemed to be the greater of the book
value or fair market value (as determined in good faith by the board of
directors of the Company) of such property at the time of the making of the
Restricted Payment in question.

Section 5.11. Mergers, Consolidations and Sales of Assets. (a) The Company will
not, and will not permit any Consolidated Subsidiary to, consolidate with or be
a party to a merger with any other Person or dispose of all or a substantial
part of the assets of the Company and its Consolidated Subsidiaries; provided
that:

(1) any Consolidated Subsidiary may merge or consolidate with or into, sell,
lease or otherwise dispose of all or a substantial part of its assets to the
Company or any Wholly-Owned Subsidiary so long as (A) (i) in any merger or
consolidation involving the Company, the Company shall be the surviving or
continuing corporation and (ii) in any merger or consolidation involving a
Wholly-Owned Subsidiary (and not the Company), a Wholly-Owned Subsidiary shall
be the surviving or continuing corporation, and (B) at the time of such
consolidation or merger and immediately after giving effect thereto, no Default
or Event of Default would exist;

(2) the Company may consolidate or merge with or into any other corporation if
(i) the corporation which results from such consolidation or merger (the
“surviving corporation”) is organized under the laws of any state of the United
States or the District of Columbia, (ii) the due and punctual payment of the
principal of and Premium, if any, and interest on all of the Notes, according to
their tenor, and the due and punctual performance and observation of all of the
covenants in the Notes, this Agreement and any Supplement, to be performed or
observed by the Company are expressly assumed in writing by the surviving
corporation and the surviving corporation shall furnish to the holders of the
Notes an opinion of counsel reasonably satisfactory to the Holder or Holders of
51% or more of the principal amount of the Notes at the time outstanding to the
effect that the instrument of assumption has been duly authorized, executed and
delivered and constitutes the legal, valid and binding contract and agreement of
the surviving corporation enforceable in accordance with its terms, except as
enforcement of such terms may be limited by bankruptcy, insolvency,
reorganization, moratorium and similar laws affecting the enforcement of
creditors’ rights generally and by general equitable principles, and (iii) at
the time of such consolidation or merger and immediately after giving effect
thereto and to the incurrence of any Debt assumed or incurred in connection
therewith, (x) the aggregate amount of outstanding Consolidated Debt and
Priority Debt of the surviving corporation would be permitted by the terms of
§5.7(c) and (d) as of the last day of the fiscal quarter immediately preceding
the date of such consolidation or merger, and (y) no Default or Event of Default
would exist; and

(3) the Company and any Consolidated Subsidiary may, sell, transfer or otherwise
dispose of all or any part of its Investments in the ordinary course of business
including, without limitation, in securitization transactions.

(b) The Company will not permit any Consolidated Subsidiary to issue any Voting
Stock of such Consolidated Subsidiary except to satisfy the rights of minority
shareholders to receive issuances of stock which are non-dilutive to the Company
and/or any Consolidated Subsidiary; provided that the foregoing restrictions do
not apply to issuances to the Company or to a Wholly-Owned Subsidiary or the
issuance of directors’ qualifying shares.

(c) The Company will not sell, transfer or otherwise dispose of stock or Debt of
any Consolidated Subsidiary (except issuance of directors’ qualifying shares and
sales, transfers and dispositions of all the stock of a special purpose
Consolidated Subsidiary for consideration if (x) substantially all the assets of
such Consolidated Subsidiary constitute Investments and (y) the sale, transfer
or disposition of all such Investments for substantially the same consideration
would be permitted by §5.11(a)(3)) and will not permit any Consolidated
Subsidiary to sell, transfer or otherwise dispose of stock (otherwise than by
purchase or redemption of preferred stock) of a Consolidated Subsidiary or Debt
of any other Consolidated Subsidiary (except issuances to the Company or to a
Wholly-Owned Subsidiary or issuance of directors’ qualifying shares); provided
that the foregoing restrictions do not apply if the following conditions are
met:

(1) all shares of stock and all Debt of such Consolidated Subsidiary held by the
Company and its Subsidiaries shall be sold simultaneously;

(2) in the opinion of the Company’s board of directors:



  (i)   such sale of stock or Debt is in the best interests of the Company; and



  (ii)   the consideration paid for such stock and Debt is deemed adequate and
satisfactory.

(3) the Consolidated Subsidiary being disposed of shall not have any continuing
investment in the Company or any Consolidated Subsidiary that is not being
disposed of simultaneously; and

(4) such sale or disposition does not involve a substantial part of assets of
the Company and its Consolidated Subsidiaries.

As used in this §5.11, a sale of assets will be deemed a “substantial part” of
the assets of the Company and its Consolidated Subsidiaries if (i) the Book
Value of such assets sold in a given fiscal year (except those sold in the
ordinary course of business) exceeds 15% of the Consolidated Total Assets of the
Company and its Consolidated Subsidiaries determined at the close of the
immediately preceding fiscal year, or (ii) the operations of such assets sold
(except those sold in the ordinary course of business) generated 15% or more of
the consolidated operating profit of the Company and its Consolidated
Subsidiaries during the immediately preceding fiscal year; provided, however,
that for purposes of the foregoing calculation, there shall not be included any
assets if a portion of the proceeds of such assets equal to the aggregate Book
Value thereof immediately prior to such sale was or is applied within 365 days
of the date of sale of such assets to either (A) the acquisition of Investments
useful and intended to be used in the operation of the business of the Company
and its Consolidated Subsidiaries and having a fair value (as determined in good
faith by the board of directors of the Company) at least equal to the Book Value
of the assets so disposed of, or (B) the prepayment at any applicable prepayment
Premium, on a pro rata basis, of Senior Funded Debt of the Company. It is
understood and agreed by the Company that any such proceeds paid and applied to
the prepayment of the Notes as hereinabove provided shall be prepaid as and to
the extent provided in §2.2.

Section 5.12. Repurchase of Notes. Neither the Company nor any Consolidated
Subsidiary or Affiliate, directly or indirectly, may repurchase or make any
offer to repurchase any Notes unless an offer has been made to repurchase Notes,
pro rata, from all holders of the Notes at the same time and upon the same
terms. In case the Company repurchases or otherwise acquires any Notes, such
Notes shall immediately thereafter be canceled and no Notes shall be issued in
substitution therefor. Without limiting the foregoing, upon the repurchase or
other acquisition of any Notes by the Company, any Consolidated Subsidiary or
any Affiliate, such Notes shall no longer be outstanding for purposes of any
section of this Agreement or any Supplement, in each case relating to the taking
by the holders of the Notes of any actions with respect hereto or thereto,
including without limitation, §6.3, §6.4 and §7.1.

Section 5.13. Transactions with Affiliates. The Company will not, and will not
permit any Consolidated Subsidiary to, enter into or be a party to any
transaction or arrangement with any Affiliate (including, without limitation,
the purchase from, sale to or exchange of property with, or the rendering of any
service by or for, any Affiliate), except transactions involving consideration
in an aggregate amount for all such transactions not in excess of $25,000,000
per fiscal year, and transactions in the ordinary course of, and pursuant to the
reasonable requirements of the Company’s or such Consolidated Subsidiary’s
business and upon fair and reasonable terms no less favorable to the Company or
such Consolidated Subsidiary than would be obtained in a comparable arm’s-length
transaction with a Person other than an Affiliate.

Section 5.14. Termination of Pension Plans. The Company will not, and will not
permit any Consolidated Subsidiary to, withdraw from any Multiemployer Plan to
which it may hereafter contribute or permit any employee benefit plan hereafter
maintained by it to be terminated if such withdrawal or termination could result
in withdrawal liability (as described in Part 1 of Subtitle E of Title IV of
ERISA) or the imposition of a Lien on any property of the Company or any
Consolidated Subsidiary pursuant to Section 4068 of ERISA.

Section 5.15. Reports and Rights of Inspection. The Company will keep, and will
cause each Consolidated Subsidiary to keep, proper books of record and account
in which full and correct entries will be made of all dealings or transactions
of, or in relation to, the business and affairs of the Company or such
Consolidated Subsidiary, in accordance with GAAP consistently applied (except
for changes disclosed in the financial statements furnished to the Holders
pursuant to this §5.15 and concurred with by the independent registered public
accounting firm referred to in §5.15(b) hereof), and will furnish to each
Institutional Holder of the then outstanding Notes (in duplicate if so specified
below or otherwise requested):

(a) Quarterly Statements. As soon as available and in any event within 50 days
(or such period as is 5 Business Days greater than the period applicable to the
required filing date of the Company’s Quarterly Report on Form 10-Q) after the
end of each quarterly fiscal period (except the last) of each fiscal year,
copies of:

(1) consolidated balance sheets of the Company and its Consolidated Subsidiaries
as of the close of such quarterly fiscal period, setting forth in comparative
form the consolidated figures for the fiscal year then most recently ended,

(2) consolidated statements of operations of the Company and its Consolidated
Subsidiaries for such quarterly fiscal period and for the portion of the fiscal
year ending with such quarterly fiscal period, in each case setting forth in
comparative form the consolidated figures for the corresponding periods of the
preceding fiscal year, and

(3) consolidated statements of changes in net assets and cash flows of the
Company and its Consolidated Subsidiaries for the portion of the fiscal year
ending with such quarterly fiscal period, setting forth in comparative form the
consolidated figures for the corresponding period of the preceding fiscal year,

all in reasonable detail and certified as complete and correct by a Senior
Financial Officer of the Company;

(b) Annual Statements. As soon as available and in any event within 95 days (or
such period as is 5 Business Days greater than the period applicable to the
required filing date of the Company’s Annual Report on Form 10-K) after the
close of each fiscal year, copies of:

(1) consolidated balance sheets of the Company and its Consolidated Subsidiaries
as of the close of such fiscal year,

(2) consolidated statements of operations, changes in net assets and cash flows,
and

(3) consolidated statement of investments

setting forth in comparative form the consolidated figures for the preceding
fiscal year (except in the case of such statement of investments) and in each
case all in reasonable detail and accompanied by a report thereon of an
independent registered public accounting firm selected by the Company to the
effect that the consolidated financial statements present fairly, in all
material respects, the consolidated financial position of the Company and its
Consolidated Subsidiaries as of the end of the fiscal year being reported on and
the consolidated results of their operations, changes in net assets and cash
flows for said year in conformity with GAAP and that the examination of such
accountants in connection with such financial statements has been conducted in
accordance with generally accepted auditing standards and included such tests of
the accounting records and such other auditing procedures as said accountants
deemed necessary in the circumstances;

(c) Audit Reports. Promptly upon receipt thereof, one copy of each interim or
special audit made by an independent registered public accounting firm of the
books of the Company or any Consolidated Subsidiary and any management letter
received from such accountants;

(d) SEC and Other Reports. (i) Promptly upon their becoming available (or in the
case of registration statements, promptly after their becoming effective),
copies of all effective registration statements (other than the exhibits
thereto, any prospectus supplements, and any effective registration statements
on Form S-8 or its equivalent), and reports on Form 10-K, 10-Q, and 8-K (or
their equivalents) filed by the Company with the Securities and Exchange
Commission (or any Governmental Authority substituted therefor) or any national
securities exchange, (ii) promptly upon the mailing thereof to the shareholders
of the Company generally, copies of all financial statements, reports, and proxy
statements so mailed, and (iii) promptly upon their becoming available, copies
of any orders, judgments or decrees in excess of $25,000,000 that have been
entered against the Company or any of its Consolidated Subsidiaries in any
proceedings to which the Company or any Consolidated Subsidiary is a party,
issued by any governmental agency, Federal or state, having jurisdiction over
the Company or any of its Consolidated Subsidiaries;

(e) ERISA Reports. Promptly upon the occurrence thereof, written notice of (i) a
Reportable Event with respect to any Plan hereafter maintained by the Company or
any ERISA Affiliate; (ii) the institution of any steps by the Company, any ERISA
Affiliate, the PBGC or any other person to terminate any such Plan; (iii) the
institution of any steps by the Company or any ERISA Affiliate to withdraw from
any such Plan; (iv) a non-exempt “prohibited transaction” within the meaning of
Section 406 of ERISA in connection with any such Plan; (v) any material
contingent liability of the Company or any Consolidated Subsidiary with respect
to any post-retirement welfare liability hereafter existing; or (vi) the taking
of any action by, or the threatening of the taking of any action by, the
Internal Revenue Service, the Department of Labor or the PBGC with respect to
any of the foregoing;

(f) Officer’s Certificates. Within the periods provided in paragraphs (a) and
(b) above, a certificate of a Senior Financial Officer of the Company stating
that such officer has reviewed the provisions of this Agreement (including any
Supplement) and setting forth: (i) the information and computations (in
sufficient detail) required in order to establish whether the Company was in
compliance with the requirements of §5.7 through §5.11 at the end of the period
covered by the financial statements then being furnished and (ii) whether there
existed as of the date of such financial statements and whether, to the best of
such officer’s knowledge, there exists on the date of the certificate or existed
at any time during the period covered by such financial statements any Default
or Event of Default and, if any such condition or event exists on the date of
the certificate, specifying the nature and period of existence thereof and the
action the Company is taking and proposes to take with respect thereto;

(g) Accountant’s Certificates. Within the period provided in paragraph (b)
above, a certificate of the accountants who render an opinion with respect to
such financial statements acknowledging that the Company was in compliance with
the financial covenants of §5.7, and setting forth the procedures used to make
such determination;

(h) Supplements. Promptly and in any event within 10 Business Days after the
execution and delivery of any Supplement, a copy thereof; and

(i) Requested Information. With reasonable promptness, such other data and
information as any Institutional Holder may reasonably request.

Without limiting the foregoing, the Company will permit each Institutional
Holder of the then outstanding Notes (or such Persons as such Holder may
designate), to visit and inspect, under the Company’s guidance, any of the
properties of the Company or any Consolidated Subsidiary, to examine all of
their books of account, records, reports and other papers, to make copies and
extracts therefrom and to discuss their respective affairs, finances and
accounts with their respective officers, employees, and independent registered
public accounting firm (and by this provision the Company authorizes said
accountants to discuss with such Holder the finances and affairs of the Company
and its Consolidated Subsidiaries) all at such reasonable times and as often as
may be reasonably requested. Any visitation shall be at the sole expense of such
Institutional Holder, unless a Default or Event of Default shall have occurred
and be continuing or the Holder of any Note or of any other evidence of
Indebtedness of the Company or any Consolidated Subsidiary gives any written
notice or takes any other action with respect to a claimed default, in which
case, any such visitation or inspection shall be at the sole expense of the
Company.

Section 5.16. Terrorism Sanctions Regulations. The Company will not and will not
permit any Consolidated Subsidiary to (a) become a Person described or
designated in the Specially Designated Nationals and Blocked Persons List of the
Office of Foreign Assets Control or in Section 1 of the Anti-Terrorism Order or
(b) knowingly engage in any dealings or transactions with any such Person.

Section 5.17. Additional Financial Covenants. If the Company shall at any time
enter into one or more agreements (including any amendment of an existing
agreement) pursuant to which Senior Funded Debt in an aggregate principal amount
greater than $30,000,000 shall be outstanding and such agreement contains one or
more financial covenants which are more restrictive on the Company and its
Subsidiaries than the financial covenants contained in this Agreement, then such
more restrictive financial covenants and any related definitions (the
“Additional Financial Covenants”) shall automatically be deemed to be
incorporated into §5.7 of this Agreement) by reference and §6.1(e) shall be
deemed to be amended to include such Additional Financial Covenants from the
time such other agreement becomes binding upon the Company until such time as
such other Senior Funded Debt is repaid in full and all commitments related
thereto are terminated; provided, that if at the time of any such repayment or
the termination of any such commitment a Default or Event of Default shall exist
under this Agreement, then such covenants shall continue in full force and
effect so long as such Default or Event of Default continues to exist. So long
as such Additional Financial Covenants shall be in effect, no modification or
waiver of such Additional Financial Covenants shall be effective unless the
Holders of at least 51% in aggregate principal amount of the Notes shall have
consented thereto pursuant to §7.1 hereof. Promptly but in no event more than 10
Business Days following the execution of any agreement providing for Additional
Financial Covenants, the Company shall furnish each holder of the Notes with a
copy of such agreement. Upon written request of the Holders of at least 51% in
aggregate principal amount of the Notes, the Company will enter into an
amendment to this Agreement pursuant to which this Agreement will be formally
amended to incorporate the Additional Financial Covenants on the terms set forth
herein.



    Section 6. Events of Default and Remedies Therefor.

Section 6.1. Events of Default. Any one or more of the following shall
constitute an “Event of Default” as such term is used herein:

(a) Default shall occur in the payment of interest on any Note when the same
shall have become due and such default shall continue for more than five
Business Days; or

(b) Default shall occur in the making of any payment of the principal of any
Note or Premium, if any, thereon at the expressed or any accelerated maturity
date or at any date fixed for prepayment; or

(c) Default shall be made in the payment when due (whether by lapse of time, by
declaration, by call for redemption or otherwise) of the principal of or
interest on any Consolidated Debt (other than the Notes) of the Company or any
Consolidated Subsidiary having an aggregate unpaid principal amount in excess of
$25,000,000 and such default shall continue beyond the period of grace, if any,
allowed with respect thereto; or

(d) Default or the happening of any event shall occur under any indenture,
agreement or other instrument under which Consolidated Debt of the Company or
any Consolidated Subsidiary having an aggregate unpaid principal amount in
excess of $25,000,000 may be issued and such default or event shall continue for
a period of time sufficient to permit the acceleration of the maturity of such
Consolidated Debt or the Company or a Consolidated Subsidiary has become
obligated to purchase such Consolidated Debt or one or more Persons have the
right to require the Company or any Consolidated Subsidiary to purchase such
Consolidated Debt; or

(e) Default shall occur in the observance or performance of any covenant or
agreement contained in §5.7 through §5.11, §6.2 or any covenant in a Supplement
which specifically provides that it shall have the benefit of this §6.1(e) and
such default shall continue for more than five Business Days; or

(f) Default shall occur in the observance or performance of any other provision
of this Agreement (including any Supplement) which is not remedied within
30 days after the earlier of (i) the day on which a Senior Financial Officer
first obtains actual personal knowledge of such default, or (ii) the day on
which written notice thereof is given to the Company by the Holder of any Note;
or

(g) Any representation or warranty made by the Company in this Agreement
(including any Supplement), or made by the Company in any statement or
certificate furnished by the Company in connection with the consummation of the
issuance and delivery of the Notes or furnished by the Company pursuant hereto,
is untrue in any material respect as of the date of the issuance or making
thereof; or

(h) Final judgment or final judgments for the payment of money aggregating in
excess of $25,000,000 is or are outstanding against the Company or any Material
Subsidiary or against any property or assets of the Company or any Material
Subsidiary and any such final judgment or final judgments have remained unpaid,
unvacated, unbonded or unstayed by appeal or otherwise for a period of 60 days
from the date of its entry; or

(i) A custodian, liquidator, receiver or similar official is appointed for the
Company or any Material Subsidiary or for the major part of its property and is
not discharged within 60 days after such appointment; or

(j) The Company or any Material Subsidiary becomes insolvent or bankrupt, is
generally not paying its debts as they become due or makes an assignment for the
benefit of creditors, or the Company or any Material Subsidiary applies for or
consents to the appointment of a custodian, liquidator, trustee or receiver for
the Company or such Material Subsidiary or for the major part of its property;
or

(k) Bankruptcy, reorganization, arrangement or insolvency proceedings, or other
proceedings for relief under any bankruptcy or similar law or laws for the
relief of debtors, are instituted by or against the Company or any Material
Subsidiary and, if instituted against the Company or such Material Subsidiary,
are consented to or are not dismissed within 60 days after such institution.

Section 6.2. Notice to Holders. When any Event of Default described in the
foregoing §6.1 has occurred, or if the Holder of any Note or of any other
evidence of Debt of the Company gives any notice or takes any other action with
respect to a claimed default, the Company agrees to give notice within three
Business Days of such event to all holders of the Notes then outstanding.

Section 6.3. Acceleration of Maturities. When any Event of Default described in
paragraph (a) or (b) of §6.1 has happened and is continuing, any Holder of any
Note may declare the entire principal and all interest accrued on such Holder’s
Notes to be and such Notes shall thereupon become, forthwith due and payable,
without any presentment, demand, protest or other notice of any kind, all of
which are hereby waived. When any Event of Default described in paragraphs (a)
through (i), inclusive, of §6.1 has happened and is continuing, the Holder or
Holders of 51% or more of the principal amount of Notes at the time outstanding
may, by notice to the Company, declare the entire principal and all interest
accrued on all Notes to be, and all Notes shall thereupon become, forthwith due
and payable, without any presentment, demand, protest or other notice of any
kind, all of which are hereby expressly waived. When any Event of Default
described in paragraph (j) or (k) of §6.1 has occurred, then all outstanding
Notes shall immediately become due and payable without presentment, demand or
notice of any kind. Upon any Note becoming due and payable as a result of any
Event of Default as aforesaid, the Company will forthwith pay to the Holder of
such Note the entire principal and interest accrued on such Note and (to the
extent permitted by applicable law) an amount as liquidated damages for the loss
of the bargain evidenced hereby (and not as a penalty) equal to the applicable
Make-Whole Amount which the Company would be obligated to pay if the Notes were
being prepaid pursuant to §2.2, determined as of the date on which such Note
shall so become due and payable. No course of dealing on the part of the Holder
or Holders of any Notes nor any delay or failure on the part of any Holder of
Notes to exercise any right shall operate as a waiver of such right or otherwise
prejudice such Holder’s rights, powers and remedies. The Company further agrees,
to the extent permitted by law, to pay to the Holder or Holders of the Notes all
costs and expenses incurred by them in the collection of any Notes upon any
default hereunder or thereon, including reasonable compensation to such Holder’s
or Holders’ attorneys for all services rendered in connection therewith.

Section 6.4. Rescission of Acceleration. The provisions of §6.3 are subject to
the condition that if the principal of and accrued interest on all or any
outstanding Notes have been declared immediately due and payable by reason of
the occurrence of any Event of Default described in paragraphs (a) through (i),
inclusive, of §6.1, the holders of 66-2/3% in aggregate principal amount of the
Notes then outstanding may, by written instrument filed with the Company,
rescind and annul such declaration and the consequences thereof, provided that
at the time such declaration is annulled and rescinded:

(a) no judgment or decree has been entered for the payment of any monies due
pursuant to the Notes or this Agreement (including any Supplement);

(b) all arrears of interest upon all the Notes and all other sums payable under
the Notes and under this Agreement (including any Supplement) (except any
principal, interest or Premium, if any, on the Notes which has become due and
payable solely by reason of such declaration under §6.3) shall have been duly
paid; and

(c) each and every other Default and Event of Default shall have been made good,
cured or waived pursuant to §7.1;

and provided further, that no such rescission and annulment under this §6.4
shall extend to or affect any subsequent Default or Event of Default or impair
any right consequent thereto.



    Section 7. Amendments, Waivers and Consents.

Section 7.1. Consent Required. (a) Any term, covenant, agreement or condition of
this Agreement (including any Supplement) may, with the consent of the Company,
be amended or compliance therewith may be waived (either generally or in a
particular instance and either retroactively or prospectively), if the Company
has obtained the consent in writing of the Holders of at least 51% in aggregate
principal amount of outstanding Notes; provided that without the written consent
of the Holders of all of the Notes then outstanding affected thereby, no such
amendment or waiver shall be effective (i) which will change the time of payment
of the principal of or the interest on any Note, change the principal amount
thereof, reduce the rate of interest thereon or change the method of computation
of the Make-Whole Amount, or (ii) which will change any of the provisions with
respect to optional prepayments or (iii) which will change the percentage of
holders of the Notes required to consent to any such amendment or waiver of any
of the provisions of this §7 or §6.

(b) Notwithstanding anything to the contrary contained herein, the Company may
enter into any Supplement providing for the issuance of one or more Series of
Additional Notes consistent with §1.3 hereof without obtaining the consent of
any holder of any other Series of Notes.

Section 7.2. Solicitation of Holders. So long as there are any Notes
outstanding, the Company will not solicit, request or negotiate for or with
respect to any proposed waiver or amendment of any of the provisions of this
Agreement (including any Supplement) or the Notes unless each Holder of Notes
(irrespective of the amount of Notes then owned by it) shall be informed thereof
by the Company and shall be afforded the opportunity of considering the same and
shall be supplied by the Company with sufficient information to enable it to
make an informed decision with respect thereto. The Company will not, directly
or indirectly, pay or cause to be paid any remuneration, whether by way of
supplemental or additional interest, fee or otherwise, to any Holder of Notes as
consideration for or as an inducement to entering into by any Holder of Notes of
any waiver or amendment of any of the terms and provisions of this Agreement
(including any Supplement) or the Notes unless such remuneration is concurrently
paid on the same terms, ratably to each Holder of Notes then outstanding even if
such Holder did not consent to such waiver or amendment.

Section 7.3. Effect of Amendment or Waiver. Any such amendment or waiver shall
apply equally to all of the Holders of the Notes and shall be binding upon them,
upon each future Holder of any Note and upon the Company, whether or not such
Note shall have been marked to indicate such amendment or waiver. No such
amendment or waiver shall extend to or affect any obligation not expressly
amended or waived or impair any right consequent thereon.



    Section 8. Interpretation of Agreement; Definitions.

Section 8.1. Definitions. Unless the context otherwise requires, the terms
hereinafter set forth when used herein shall have the following meanings and the
following definitions shall be equally applicable to both the singular and
plural forms of any of the terms herein defined:

“Additional Notes” shall have the meaning set forth in §1.3.

“Additional Purchasers” means the purchasers of the Additional Notes.

“Adequate Rating” means a senior unsecured debt rating of A- or higher by
Standard & Poor’s Rating Services or Fitch Ratings, or a rating of A3 or higher
by Moody’s Investors Services.

“Adjusted EBIT” means, for any period with respect to the Company and its
Consolidated Subsidiaries on a consolidated basis, income after deduction of all
expenses and other proper charges other than taxes, Interest Expense and
non-cash employee stock options expense and excluding (i) net realized gains or
losses, (ii) net change in unrealized appreciation or depreciation, and
(iii) the amount of interest paid-in-kind (“PIK”) to the extent such amount
exceeds the sum of (x) PIK interest collected in cash and (y) realized gains
collected in cash (net of realized losses); provided that the amount determined
pursuant to this clause (y) shall not be less than 0, all as determined in
accordance with GAAP.

“Affiliate” shall mean any Person (other than a Consolidated Subsidiary) which
(i) directly or indirectly, or through one or more intermediaries controls, or
is controlled by, or is under common control with, the Company,
(ii) beneficially owns or holds 5% or more of any class of the Voting Stock of
the Company or iii) 5% or more of the Voting Stock (or in the case of a Person
which is not a corporation, 5% or more of the equity interest) of which is
beneficially owned by the Company or a Subsidiary. The term “control” means the
possession, directly or indirectly, of the power to direct or cause the
direction of the management and policies of a Person, whether through the
ownership of Voting Stock, by contract or otherwise, other than by investment
advisory contracts entered into in the ordinary course of business of the
Company or a Subsidiary of the Company.

“Anti-Terrorism Order” means Executive Order No. 13,224 of September 24, 2001,
Blocking Property and Prohibiting Transactions with Persons Who Commit, Threaten
to Commit or Support Terrorism, 66 U.S. Fed. Reg. 49, 079 (2001), as amended.

“Asset Coverage Ratio” shall mean on a consolidated basis for the Company and
its Consolidated Subsidiaries the ratio which the value of total assets, less
all liabilities and indebtedness not represented by senior securities (all as
determined pursuant to the Investment Company Act and any orders of the
Securities and Exchange Commission issued to the Company thereunder), bears to
the aggregate amount of senior securities representing indebtedness of the
Company and its Consolidated Subsidiaries.

“Bank Credit Agreement” means the Credit Agreement between the Banks and the
Company dated as of April 9, 2008, as amended from time to time, pursuant to
which the Banks have extended credit to the Company, and any renewals,
extensions or replacements thereof.

“Banks” means the banks or financial institutions which are party to the Bank
Credit Agreement from time to time.

“Book Value” means, with respect to any asset at any time, the value thereof as
the same would be reflected on a consolidated balance sheet of the Company and
its Consolidated Subsidiaries as at such time prepared in accordance with GAAP.

“Business Day” shall mean (a) for the purposes of computation of the Make-Whole
Amount only, any day of the week (excluding Saturday or Sunday) on which banks
in New York, New York are not obligated by law to close and (b) for the purposes
of any other provision of this Agreement any day of the week (excluding Saturday
or Sunday) on which banks in Washington, D.C. and New York, New York are not
obligated by law to close.

“Capitalized Lease” shall mean any lease the obligation for Rentals with respect
to which is required to be capitalized on a consolidated balance sheet of the
lessee and its Subsidiaries in accordance with GAAP.

“Capitalized Rentals” of any Person shall mean as of the date of any
determination thereof the amount at which the aggregate Rentals due and to
become due under all Capitalized Leases under which such Person is a lessee
would be reflected as a liability on a consolidated balance sheet of such
Person.

“Code” shall mean the Internal Revenue Code of 1986, as amended and the rules
and regulations promulgated thereunder.

“Consolidated Debt” shall mean as of the date of any determination thereof, the
aggregate unpaid amount of all Debt of the Company and its Consolidated
Subsidiaries determined on a consolidated basis in accordance with GAAP.

“Consolidated Shareholders’ Equity” as of the date of determination thereof,
shall mean the total shareholders’ equity of the Company and its Consolidated
Subsidiaries as the same would appear on a consolidated balance sheet of the
Company and its Consolidated Subsidiaries prepared as of such date in accordance
with GAAP, including, in any case, common stock of the Company (valued at cost)
held in the deferred compensation trusts and Permitted Preferred Stock of the
Company and its Consolidated Subsidiaries but excluding any stock, common or
preferred, not both issued and outstanding.

“Consolidated Subsidiary” shall mean any Subsidiary which is required to be
consolidated on financial statements of the Company prepared in accordance with
GAAP.

“Consolidated Total Assets” shall mean total assets of the Company and its
Consolidated Subsidiaries on a consolidated basis.

“Debt” means, with respect to any Person, without duplication,

(a) its liabilities for borrowed money;

(b) all liabilities for the deferred purchase price of property acquired by such
Person (excluding accounts payable arising in the ordinary course of business
but including, without limitation, all liabilities created or arising under any
conditional sale or other title retention agreement with respect to any such
property);

(c) its Capitalized Rentals;

(d) all liabilities for borrowed money secured by any Lien with respect to any
property owned by such Person (whether or not it has assumed or otherwise become
liable for such liabilities);

(e) all liabilities under Interest Rate Swaps entered into for the purpose of
hedging currency risk with respect to Debt; and

(f) any Guaranty of such Person with respect to liabilities of a type described
in any of clauses (a) through (e) hereof.

Debt of any Person shall include all obligations of such Person of the character
described in clauses (a) through (e) to the extent such Person remains legally
liable in respect thereof notwithstanding that any such obligation is deemed to
be extinguished under GAAP. Any amount receivable by the Company or any of its
Consolidated Subsidiaries under an Interest Rate Swap referred to in clause
(e) above, as determined in accordance with the definition of Interest Rate
Swap, shall apply as an offset in the calculation of the total amount of Debt if
and only if (i) the counterparty in such Interest Rate Swap has an Adequate
Rating or (ii) in the event such counterparty ceases to maintain an Adequate
Rating, such counterparty has posted collateral to the benefit of the Company or
the relevant Consolidated Subsidiary to secure such receivable, in which case,
the amount of such receivable that shall apply as an offset in the calculation
of the total amount of Debt shall be limited to the fair market value of such
collateral.

“Default” shall mean any event or condition the occurrence of which would, with
the lapse of time or the giving of notice, or both, constitute an Event of
Default.

“Disclosure Materials” shall mean the Company’s December 31, 2007 Form 10-K, the
Company’s Form 10-Q for the fiscal quarterly period ended March 31, 2008, and
its current reports filed on Form 8-K subsequent to May 12, 2008.

“Equity Issuance” means any issuance or sale by a Person of its capital stock or
other similar equity security, or any warrants, options or similar rights to
acquire, or securities convertible into or exchangeable for, such capital stock
or other similar equity security.

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended, and any successor statute of similar import, together with the
regulations thereunder, in each case as in effect from time to time. References
to sections of ERISA shall be construed to also refer to any successor sections.

“ERISA Affiliate” shall mean any corporation, trade or business that is, along
with the Company, a member of a controlled group of corporations or a controlled
group of trades or businesses, as described in Section 414(b) and 414(c),
respectively, of the Code or Section 4001 of ERISA.

“Event of Default” shall have the meaning set forth in §6.1.

“Existing Notes” means the notes issued by the Company pursuant to the Existing
Note Agreements.

“Existing Note Agreements” means (i) the Note Agreement dated as of May 14,
2003, pursuant to which the Company has issued its $147,000,000 6.05% Senior
Notes, Series B, due May 14, 2010, and any replacement or renewal thereof,
(ii) the Note Agreement dated as March 25, 2004, pursuant to which the Company
has issued its €5,000,000 5.703% Senior Notes, Euro Series due March 25, 2009
and its £5,000,000 7.343% Senior Notes, Sterling Series due March 25, 2009, and
any replacement or renewal thereof, (iii) the Note Agreement dated as of
November 15, 2004, pursuant to which the Company has issued its $252,500,000
5.53% Senior Notes, Series A, due November 15, 2009 and its $72,500,000 5.99%
Senior Notes, Series B, due November 15, 2011, and any replacement or renewal
thereof, (iv) the Note Agreement dated as of October 13, 2005, pursuant to which
the Company has issued its $261,000,000 6.15% Senior Notes, Series A, due
October 13, 2010 and its $89,000,000 6.34% Senior Notes, Series B, due
October 13, 2012, and any replacement or renewal thereof, (v) the Note Agreement
dated as of May 1, 2006, pursuant to which the Company has issued its
$50,000,000 6.75% Senior Notes due May 1, 2013, and any replacement or renewal
thereof, and (vi) the Indenture by and between Company and The Bank of New York,
dated as of June 16, 2006, as supplemented by (x) the First Supplemental
Indenture by and between the Company and The Bank of New York, dated as of
July 25, 2006, pursuant to which the Company has issued its $400,000,000 6.625%
Notes due July 15, 2011, and any replacement or renewal thereof, (y) the Second
Supplemental Indenture by and between the Company and The Bank of New York,
dated as of December 8, 2006, pursuant to which the Company has issued its
$250,000,000 6.0% Notes due April 1, 2012, and any replacement or renewal
thereof, and (z) the Third Supplemental Indenture by and between the Company and
The Bank of New York, dated as of March 28, 2007, pursuant to which the Company
has issued its $230,000,000 6.875% Notes due April 15, 2047, and any replacement
or renewal thereof.

“Foreign Holder” shall have the meaning set forth in §9.1.

“GAAP” shall mean generally accepted accounting principles at the time in the
United States.

“Guaranties” by any Person shall mean all obligations (other than endorsements
in the ordinary course of business of negotiable instruments for deposit or
collection) of such Person guaranteeing, or in effect guaranteeing, any
Indebtedness, dividend or other obligation of any other Person (the “primary
obligor”) in any manner, whether directly or indirectly, including, without
limitation, all obligations incurred through an agreement, contingent or
otherwise, by such Person: (i) to purchase such Indebtedness or obligation or
any property or assets constituting security therefor, (ii) to advance or supply
funds (x) for the purchase or payment of such Indebtedness or obligation, (y) to
maintain working capital or other balance sheet condition or otherwise to
advance or make available funds for the purchase or payment of such Indebtedness
or obligation, (iii) to lease property or to purchase Securities or other
property or services primarily for the purpose of assuring the owner of such
Indebtedness or obligation of the ability of the primary obligor to make payment
of the Indebtedness or obligation, or (iv) otherwise to assure the owner of the
Indebtedness or obligation of the primary obligor against loss in respect
thereof. For the purposes of all computations made under this Agreement, a
Guaranty in respect of any Indebtedness for borrowed money shall be deemed to be
Indebtedness equal to the principal amount of such Indebtedness for borrowed
money which has been guaranteed, and a Guaranty in respect of any other
obligation or liability or any dividend shall be deemed to be Indebtedness equal
to the maximum aggregate amount of such obligation, liability or dividend.

“Holder” shall mean any Person which is, at the time of reference, the
registered Holder of any Note.

“Indebtedness” with respect to any Person means, at any time, without
duplication,

(a) its liabilities for borrowed money and its redemption obligations in respect
of mandatorily redeemable preferred stock;

(b) its liabilities for the deferred purchase price of property acquired by such
Person (excluding accounts payable arising in the ordinary course of business
but including all liabilities created or arising under any conditional sale or
other title retention agreement with respect to any such property);

(c) all liabilities appearing on its balance sheet in accordance with GAAP in
respect of Capitalized Leases;

(d) all liabilities for borrowed money secured by any Lien with respect to any
property owned by such Person (whether or not it has assumed or otherwise become
liable for such liabilities);

(e) all its liabilities in respect of unreimbursed drawings under letters of
credit or instruments serving a similar function issued or accepted for its
account by banks and other financial institutions (whether or not representing
obligations for borrowed money);

(f) Interest Rate Swaps of such Person; and

(g) any Guaranty of such Person with respect to liabilities of a type described
in any of clauses (a) through (f) hereof.

Indebtedness of any Person shall include all obligations of such Person of the
character described in clauses (a) through (g) to the extent such Person remains
legally liable in respect thereof notwithstanding that any such obligation is
deemed to be extinguished under GAAP.

“Institutional Holder” shall mean any Holder which is an insurance company,
bank, savings and loan association, trust company, investment company,
charitable foundation, employee benefit plan (as defined in ERISA) or other
institutional investor or any other similar financial institution which is not
principally engaged in, or has one of its important activities, in the business
of making small business investments of the type made by the Company.

“Intercreditor Agreement” means an intercreditor agreement pursuant to which the
Banks, the holders of the Existing Notes and the Holders of the Notes have
agreed to share payments made by any Consolidated Subsidiary under a Subsidiary
Existing Note Guaranty, a Subsidiary Note Guaranty or a Subsidiary Bank Guaranty
on an equal and ratable basis.

“Interest Expense” means, with respect to a Person and for any period, the total
consolidated interest expense (including, without limitation, capitalized
interest expense and interest expense attributable to Capitalized Leases) of
such Person and in any event shall include all interest expense with respect to
any Debt in respect of which such Person is wholly or partially liable.

“Interest Rate Swap” means a currency swap, an interest rate swap or other
currency or interest rate hedge entered into by the Company or a Consolidated
Subsidiary. For the purposes of this Agreement, the amount of the obligation
(whether positive or negative) under any Interest Rate Swap shall be the amount
payable or receivable by the Company or any of its Consolidated Subsidiaries
determined in respect thereof as of the end of the then most recently ended
fiscal quarter of such Person, based on the assumption that such Interest Rate
Swap had terminated at the end of such fiscal quarter, and in making such
determination, if any agreement relating to such Interest Rate Swap provides for
the netting of amounts payable by and to such Person thereunder or if any such
agreement provides for the simultaneous payment of amounts by and to such
Person, then in each such case, the amount of such obligation shall be the net
amount so determined.

“Investment Company Act” shall mean the Investment Company Act of 1940, as
amended, and all rules and regulations promulgated thereunder.

“Investments” shall mean all investments, in cash or by delivery of property
made, directly or indirectly in any Person, whether by acquisition of shares of
capital stock, Indebtedness or other obligations or Securities or by loan,
advance, capital contribution or otherwise.

“Lien” shall mean any interest in property securing an obligation owed to, or a
claim by, a Person other than the owner of the property, whether such interest
is based on the common law, statute or contract, and including but not limited
to the security interest lien arising from a mortgage, encumbrance, pledge,
conditional sale or trust receipt or a lease, consignment or bailment for
security purposes. The term “Lien” shall include reservations, exceptions,
encroachments, easements, rights-of-way, covenants, conditions, restrictions,
leases and other title exceptions and encumbrances (including, with respect to
stock, stockholder agreements, voting trust agreements, buy-back agreements and
all similar arrangements) affecting property. For the purposes of this
Agreement, the Company or any Consolidated Subsidiary shall be deemed to be the
owner of any property which it has acquired or holds subject to a conditional
sale agreement, Capitalized Lease or other arrangement pursuant to which title
to the property has been retained by or vested in some other Person for security
purposes and such retention or vesting shall constitute a Lien.

“Make-Whole Amount” means, with respect to a Note of any Series, an amount equal
to the excess, if any, of the Discounted Value of the Remaining Scheduled
Payments with respect to the Called Principal of such Note over the amount of
such Called Principal, provided that the Make-Whole Amount may in no event be
less than zero. For the purposes of determining the Make-Whole Amount, the
following terms have the following meanings:

“Called Principal” means the principal of any Note of any Series that is to be
prepaid pursuant to §2.2 or has become or is declared to be immediately due and
payable pursuant to §6.3, as the context requires.

“Discounted Value” means, with respect to the Called Principal of a Note of any
Series, the amount obtained by discounting all Remaining Scheduled Payments with
respect to such Called Principal from their respective scheduled due dates to
the Settlement Date with respect to such Called Principal, in accordance with
accepted financial practice and at a discount factor (applied on the same
periodic basis as that on which interest on the Notes of such Series is payable)
equal to the Reinvestment Yield with respect to such Called Principal.

“Reinvestment Yield” means, with respect to the Called Principal of a Note of
any Series, 0.50% over the yield to maturity implied by (i) the yields reported,
as of 10:00 A.M. (New York City time) on the second Business Day preceding the
Settlement Date with respect to such Called Principal, on the display designated
as “PX-1” of the Bloomberg Financial Markets Services Screen (or such other
display as may replace PX-1 of the Bloomberg Financial Markets Services Screen)
for actively traded on-the-run U.S. Treasury securities having a maturity equal
to the Remaining Average Life of such Called Principal as of such Settlement
Date, or (ii) if such yields are not reported as of such time or the yields
reported as of such time are not ascertainable (including by way of
interpolation), the Treasury Constant Maturity Series Yields reported, for the
latest day for which such yields have been so reported as of the second Business
Day preceding the Settlement Date with respect to such Called Principal, in
Federal Reserve Statistical Release H.15 (519) (or any comparable successor
publication) for actively traded on-the-run U.S. Treasury securities having a
constant maturity equal to the Remaining Average Life of such Called Principal
as of such Settlement Date. Such implied yield will be determined, if necessary,
by (a) converting U.S. Treasury bill quotations to bond-equivalent yields in
accordance with accepted financial practice and (b) interpolating linearly
between (1) the actively traded on-the-run U.S. Treasury security with the
maturity closest to and greater than the Remaining Average Life and (2) the
actively traded on-the-run U.S. Treasury security with the maturity closest to
and less than the Remaining Average Life.

“Remaining Average Life” means, with respect to any Called Principal of either
Series of Notes, the number of years (calculated to the nearest one-twelfth
year) obtained by dividing (i) such Called Principal into (ii) the sum of the
products obtained by multiplying (a) the principal component of each Remaining
Scheduled Payment with respect to such Called Principal by (b) the number of
years (calculated to the nearest one-twelfth year) that will elapse between the
Settlement Date with respect to such Called Principal and the scheduled due date
of such Remaining Scheduled Payment.

“Remaining Scheduled Payments” means, with respect to the Called Principal of a
Note of any Series, all payments of such Called Principal and interest thereon
that would be due after the Settlement Date with respect to such Called
Principal if no payment of such Called Principal were made prior to its
scheduled due date, provided that if such Settlement Date is not a date on which
interest payments are due to be made under the terms of the Notes of such
Series, then the amount of the next succeeding scheduled interest payment will
be reduced by the amount of interest accrued to such Settlement Date and
required to be paid on such Settlement Date pursuant to §2.2 or §6.3.

“Settlement Date” means, with respect to the Called Principal of a Note of any
Series, the date on which such Called Principal is to be prepaid pursuant to
§2.2 or has become or is declared to be immediately due and payable pursuant to
§6.3, as the context requires.

“Material Adverse Effect” means a material adverse effect on (a) the business,
operations, affairs, financial condition, assets or properties of the Company
and its Consolidated Subsidiaries taken as a whole, or (b) the ability of the
Company to perform its obligations under this Agreement (including any
Supplement) and the Notes, or (c) the validity or enforceability of this
Agreement (including any Supplement) or the Notes.

“Material Subsidiary” shall mean any Consolidated Subsidiary which has total
assets having a value (determined in accordance with the valuation method
pursuant to GAAP) greater than or equal to $60,000,000.

“Modified Make-Whole Amount” means an amount calculated in accordance with the
definition of the Make-Whole Amount, except for this purpose, “1.50%” shall be
substituted for “0.50%” in calculating the Reinvestment Yield component.

“Multiemployer Plan” shall have the same meaning as in ERISA.

“Net Proceeds” means, with respect to an Equity Issuance by a Person, the
aggregate amount of all cash received by such Person in respect of such Equity
Issuance net of investment banking fees, legal fees, accountants fees,
underwriting discounts and commissions and other customary fees and expenses
actually incurred by such Person in connection with such Equity Issuance.

“Notes” shall have the meaning set forth in §1.1.

“PBGC” means the Pension Benefit Guaranty Corporation and any entity succeeding
to any or all of its functions under ERISA.

“Permitted Preferred Stock” means preferred stock that is issued from time to
time by a Consolidated Subsidiary for the purpose of qualifying such
Consolidated Subsidiary as a real estate investment trust under Sections 856
through 860 of the Code and having an aggregate stated value not exceeding
$500,000 at any one time outstanding, provided that in any event Permitted
Preferred Stock shall not include any Voting Stock.

“Person” shall mean an individual, partnership, limited liability company,
corporation, trust or unincorporated organization, and a government or agency or
political subdivision thereof.

“Plan” means at any time an employee pension benefit plan (other than a
Multiemployer Plan) which is covered by Title IV of ERISA or subject to the
minimum funding standards under Sections 412 and 430 of the Code and either
(i) is maintained, or contributed to, by the Company or any ERISA Affiliate for
employees of the Company or any ERISA Affiliate or (ii) has at any time within
the preceding five years been maintained, or contributed to, by the Company or
any Person which was at such time an ERISA Affiliate for employees of the
Company or of any Person which was at such time an ERISA Affiliate.

“Priority Debt” means (without duplication) the sum of (i) all Debt of the
Company and its Consolidated Subsidiaries secured by a Lien, (ii) all
liabilities of the Company and its Consolidated Subsidiaries under Interest Rate
Swaps entered into for the purpose of hedging interest rate risk with respect to
Debt, if and only if such liabilities are secured by a Lien, (iii) all unsecured
Debt of Consolidated Subsidiaries, and (iv) all unsecured liabilities of
Consolidated Subsidiaries under Interest Rate Swaps entered into for the purpose
of hedging interest rate risk with respect to Debt (excluding in each case, any
Debt or liability owing to the Company or another Consolidated Subsidiary).

“Premium” means (i) in the case of the Series 2008 Notes, the Make-Whole Amount
and (ii) in the case of any Series of Additional Notes, the premium, if any,
specified in the applicable Supplement.

“Purchasers” shall have the meaning set forth in the first paragraph of this
Agreement.

“QPAM Exemption” means Prohibited Transaction Class Exemption 84-14 issued by
the United States Department of Labor.

“Rentals” shall mean and include as of the date of any determination thereof all
fixed payments (including as such all payments which the lessee is obligated to
make to the lessor on termination of the lease or surrender of the property)
payable by the Company or any Consolidated Subsidiary, as lessee or sublessee
under a lease of real or personal property, but shall be exclusive of any
amounts required to be paid by the Company or any Consolidated Subsidiary
(whether or not designated as rents or additional rents) on account of
maintenance, repairs, insurance, taxes and similar charges. Fixed rents under
any so-called “percentage leases” shall be computed solely on the basis of the
minimum rents, if any, required to be paid by the lessee regardless of sales
volume or gross revenues.

“Reportable Event” means a reportable event within the meaning of Section 4043
of ERISA for which the reporting to the PBGC is not waived.

“RIC” means a Person qualifying for treatment as a “regulated investment
company” under the Code.

“Securities Act” means the Securities Act of 1933, as amended from time to time
or any successor legislation.

“Security” shall have the same meaning as in Section 2(1) of the Securities Act.

“Senior Financial Officer” means the chief financial officer, chief operating
officer, principal accounting officer, treasurer or controller of the Company.

“Senior Funded Debt” means any Debt of the Company which is classified as long
term debt in accordance with GAAP (including, without limitation, the Bank
Credit Agreement) other than Subordinated Debt.

“Series” means any series of Notes issued under this Agreement or any Supplement
hereto.

“Series 2008 Notes” shall have the meaning set forth in §1.1.

“Series 2008-A Notes” shall have the meaning set forth in §1.1.

“Series 2008-B Notes” shall have the meaning set forth in §1.1.

“Subordinated Debt” means all unsecured Debt of the Company which shall contain
or have applicable thereto subordination provisions providing for the
subordination thereof to other Debt of the Company (including, without
limitation, the obligations of the Company under the Notes).

“Subsidiary” with respect to any Person shall mean (i) any corporation,
partnership, association or other business entity at least 50% of the
outstanding shares of Voting Stock or similar interests of which are owned,
directly or indirectly, by such Person (including, without limitation, any
limited partnership in which such Person, directly or indirectly, shall have at
least a 50% vote on matters as to which limited partners may vote), (ii) any
general or limited partnership of which such Person shall be a general partner
or as to which such Person otherwise shall have unlimited liability, (iii) any
general or limited partnership a general partner of which can be changed or
removed by such Person (other than removals that could be accomplished by
voluntary withdrawal of such general partner only), or (iv) any general or
limited partnership in which (x) the amount represented by such Person’s capital
account shall be equal to at least 50% of the aggregate amount represented by
the total of all partners’ capital accounts or (y) such Person shall be
allocated at least 50% of the profit (or loss) or distributable cash of the
partnership; provided, however, that the term “Subsidiary”, when used in this
Agreement without reference to any particular Person, shall mean a Subsidiary of
the Company.

“Subsidiary Bank Guaranty” means any agreement pursuant to which a Consolidated
Subsidiary has guaranteed the Debt of the Company under the Bank Credit
Agreement.

“Subsidiary Existing Note Guaranty” means any agreement pursuant to which a
Consolidated Subsidiary has guaranteed the Debt of the Company under the
Existing Notes.

“Subsidiary Note Guaranty” means any agreement pursuant to which a Consolidated
Subsidiary has guaranteed the Debt of the Company under the Notes.

“Sun Life” means, for the purposes of §9, Sun Life Assurance Company of Canada,
a life insurance company incorporated and operating in Canada with a permanent
residence at 227 King Street South, Waterloo, Ontario, Canada, but specifically
excluding its U.S. branch with offices located in Wellesley, Massachusetts.

“Supplement” has the meaning set forth in §1.3.

“USA Patriot Act” means United States Public Law 107-56, Uniting and
Strengthening America by Providing Appropriate Tools Required to Intercept and
Obstruct Terrorism (USA PATRIOT ACT) Act of 2001, as amended from time to time,
and the rules and regulations promulgated thereunder from time to time in
effect.

“Voting Stock” shall mean Securities of any class or classes, the holders of
which are ordinarily, in the absence of contingencies, entitled to elect a
majority of the corporate directors (or Persons performing similar functions).

“Wholly-Owned” when used in connection with any Subsidiary shall mean a
Subsidiary of which all of the issued and outstanding shares of stock (except
shares required as directors’ qualifying shares and Permitted Preferred Stock)
shall be owned by the Company and/or one or more of its Wholly-Owned
Subsidiaries.

Section 8.2. Accounting Principles. Where the character or amount of any asset
or liability or item of income or expense is required to be determined or any
consolidation or other accounting computation is required to be made for the
purposes of this Agreement (including any Supplement), the same shall be done in
accordance with GAAP, to the extent applicable, except where such principles are
inconsistent with the requirements of this Agreement (including any Supplement).
If the Company or any Holder determines that a change in GAAP from that in
effect on the date hereof has altered the treatment of certain financial data to
its detriment under this Agreement (including any Supplement), such party may,
by written notice to the Holders (in the case of a notice sent by the Company)
and to the Company and the other Holders (in the case of a notice sent by a
Holder) not later than 30 days after the Company’s delivery of any financial
statements pursuant to §5.15(a) or (b) reflecting such change in GAAP, request
renegotiation of the financial covenants affected by such change. If the Company
and the Holders of 51% or more of the principal amount of the Notes at the time
outstanding have not agreed on revised covenants within 30 days after delivery
of such notice, then, for purposes of this Agreement (including any Supplement),
GAAP will mean generally accepted accounting principles on the date immediately
prior to the date on which the change that gave rise to the renegotiation
occurred; provided, that, the Company shall provide to the Holders financial
statements and other documents required under this Agreement (including any
Supplement) or as reasonably requested hereunder setting forth a reconciliation
between calculations of such covenants made before and after giving effect to
such change in GAAP.

Section 8.3. Directly or Indirectly. Where any provision in this Agreement
(including any Supplement) refers to action to be taken by any Person, or which
such Person is prohibited from taking, such provision shall be applicable
whether the action in question is taken directly or indirectly by such Person.

Section 8.4. Schedules and Exhibits; Sections. References to a “Schedule” or an
“Exhibit” are, unless otherwise specified, references to a Schedule or an
Exhibit attached to this Agreement. References to a “Section” are, unless
otherwise specified, references to a Section of this Agreement.



    Section 9. Taxes.

Section 9.1 Taxation. (a) All payments of principal, interest, Make-Whole Amount
and Modified Make-Whole Amount in respect of the Series 2008 Note or Series 2008
Notes issued to Sun Life on the Closing Date (the “Gross-up Notes”) shall be
made free and clear of, and without withholding or deduction for, any taxes,
duties, assessments or governmental charges of whatsoever nature imposed,
levied, collected, withheld or assessed by the United States or any political
subdivision or any authority thereof or therein having power to tax, unless such
withholding or deduction is required by law. In that event, the Company shall
pay such additional amounts as will result in the receipt by Sun Life or its
registered transferees (collectively, the “Foreign Holders”) of such amounts as
would have been received by the Foreign Holders if no such withholding or
deduction had been required, except that no such additional amounts shall be
payable in respect of any tax, assessment or other governmental charge that:

(1) is imposed or withheld solely by reason of the existence of any present or
former connection (other than the mere fact of being a Foreign Holder) between
any Foreign Holder and the United States, including, without limitation, such
Foreign Holder being or having been a citizen or resident of the United States
or treated as being or having been a resident thereof;

(2) is imposed or withheld solely by reason of any Foreign Holder (or any
partnership, trust, estate, limited liability company or other fiscally
transparent entity of which such Foreign Holder is a partner, beneficiary,
settlor or member) (i) being or having been present in, or engaged in a trade or
business in, the United States, (ii) being treated as having been present in, or
engaged in a trade or business in, the United States, or (iii) having or having
had a permanent establishment in the United States;

(3) is imposed or withheld solely by reason of the Foreign Holder (or any
partnership, trust, estate, limited liability company or other fiscally
transparent entity of which the Foreign Holder is a partner, beneficiary,
settlor or member) being or having been with respect to the United States a
personal holding company, a controlled foreign corporation, a passive foreign
investment company, a foreign private foundation or other foreign tax-exempt
organization, or being a corporation that accumulates earnings to avoid United
States federal income tax;

(4) is an estate, inheritance, gift, sales, transfer, personal property or
excise tax or any similar tax assessment or governmental charge;

(5) is imposed on a beneficial owner that actually or constructively owns 10% or
more of the total combined voting power of all of the classes of stock of the
Company that are entitled to vote within the meaning of Section 871(h)(3) of the
Code (as in effect on the date of this Agreement or, in the case of a transfer
to another Foreign Holder, as in effect on the date of such transfer) or that is
a bank making a loan entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code (as in effect on
the date of this Agreement, or in the case of a transfer to another Foreign
Holder, as in effect on the date of such transfer);

(6) would not have been imposed but for the failure of the beneficial owner or
any Foreign Holder to comply with certification, information, documentation or
other reporting requirements concerning the nationality, residence, identity or
connection with the United States of such beneficial owner or such Foreign
Holder, if such compliance is required by statute or by regulation of the United
States or of any political subdivision or taxing authority thereof or therein as
a precondition to relief or exemption from such tax, duty, assessment or other
governmental charge;

(7) is payable otherwise than by withholding by the Company from payments on or
in respect of any Gross-up Note held by any Foreign Holder;

(8) is imposed by reason of the failure of any Foreign Holder or the beneficial
owner to fulfill the statement requirements of sections 871(h) or 881(c) of the
Code (as in effect on the date of this Agreement or in the case of a transfer to
another Foreign Holder, as in effect on the date of such transfer); or

(9) if applicable, is imposed on a payment to an individual and required to be
withheld pursuant to any European Union Directive on the taxation of savings
implementing the conclusions of the ECOFIN Council meeting of 26-27
November 2000 or any law implementing or complying with, or introduced in order
to conform to, such Directive; or

(10) any combination of items (1), (2), (3), (4), (5), (6), (7), (8), and (9).

(b) In addition, the Company will not pay additional amounts to any Foreign
Holder if it is a partnership, trust, estate, limited liability company or other
fiscally transparent entity, or to any Foreign Holder if it is not the sole
beneficial owner of the Gross-up Note held by it, as the case may be. This
exception, however, will apply only to the extent that a beneficiary or settlor
with respect to the trust or estate, or a beneficial owner or member of the
partnership, limited liability company or other fiscally transparent entity,
would not have been entitled to payment of an additional amount had the
beneficiary, settlor, beneficial owner or member received directly its
beneficial or distributive share of the payment.

(c) Within five days of the Closing Date Sun Life shall provide, and on the date
of any transfer of a Gross-up Note by a Foreign Holder (including Sun Life) to
another Foreign Holder, such transferee Foreign Holder shall provide, the
Company with a properly executed original United States Internal Revenue Service
Form W-8BEN or W-8ECI, as appropriate, or any successor or other form prescribed
by the United States Internal Revenue Service, certifying that it is not a
United States person for United States federal income tax purposes. Thereafter
such Foreign Holder shall provide additional Forms W-8BEN or W-8ECI (or any
successor or other form prescribed by the United States Internal Revenue
Service) (i) to the extent a form previously provided has become inaccurate,
invalid or otherwise ceases to be effective or (ii) as requested in writing by
the Company, unless such Foreign Holder is unable to provide such form solely as
a result of any change in, or amendment to, the laws, regulations, or rulings of
the United States or any political subdivision or any authority thereof or
therein having power to tax, or any change in the application or official
interpretation of such laws, regulations or rulings (including a holding by any
court of competent jurisdiction), which change or amendment becomes effective on
or after the Closing Date.

(d) Any reference in this Agreement to principal, Make-Whole Amount, Modified
Make-Whole Amount or interest shall be deemed to include any additional amounts
in respect of principal or interest (as the case may be) which may be payable
under this §9.

(e) This §9.1 shall apply only with respect to the Foreign Holders. It shall not
apply to payments made to any Holder other than the Foreign Holders.

Section 9.2 Prepayment for Tax Reasons. (a) The Company shall have an option to
prepay the Gross-up Notes in whole, but not in part, at any time, on giving not
less than 30 nor more than 60 days’ notice to the Foreign Holders (which notice
shall be irrevocable) by payment of the principal amount, together with interest
accrued to the date fixed for prepayment and with a premium in an amount equal
to the Modified Make-Whole Amount, determined as of two Business Days prior to
the date of such prepayment pursuant to this §9.2, if (i) the Company (a) has or
will become obliged to pay additional amounts as provided or referred to in §9.1
as a result of any change in, or amendment to, the laws, regulations or rulings
of the United States or any political subdivision or any authority thereof or
therein having power to tax, or any change in the application or official
interpretation of such laws, regulations or rulings (including a holding by a
court of competent jurisdiction), which change or amendment becomes effective on
or after the Closing Date and (b) in its business judgment, determines that such
obligation cannot be avoided by the use of reasonable measures available to it;
or (ii) (a) any action has been taken by a taxing authority of, or any decision
has been rendered by a court of competent jurisdiction in, the United States or
any political subdivision or taxing authority thereof or therein, including any
actions specified in (i) above, whether or not such action was taken or decision
was rendered with respect to the Company, or any change, amendment, application
or interpretation shall be officially proposed, which, in any such case, in the
written opinion of independent legal counsel of recognized legal standing, will
result in a material probability that the Company will become obligated to pay
additional amounts and (b) in its business judgment the Company determines that
such obligation cannot be avoided by the use of reasonable measures available to
it; provided that no such notice of prepayment shall be given earlier than
60 days prior to the earliest date on which the Company would be obliged to pay
such additional amounts if a payment in respect of such Gross-up Notes held by
the Foreign Holders were then due.

(b) Prior to the giving of any notice of prepayment pursuant to this §9.2, the
Company shall deliver to the Foreign Holder of any Gross-up Note to be prepaid
(1) a certificate signed by two officers of the Company stating that the Company
is entitled to effect such prepayment and setting forth a statement of facts
showing that the conditions precedent to the right of the Company so to prepay
have occurred and (2) in the case of a determination under (ii) above, an
opinion of independent legal advisers of recognized standing to the effect that
there is a material probability that the Company will become obliged to pay such
additional amounts as a result of such change or amendment. Upon the expiry of
any such notice as is referred to in this §9.2, the Company shall be bound to
prepay such Gross-up Note in accordance with this §9.2.

(c) Notwithstanding the foregoing, if the Company shall give a Foreign Holder
notice of prepayment of any Gross-up Note pursuant to §9.2(a), such Foreign
Holder, if it then holds one or more such Gross-up Notes in an aggregate amount
equal to or greater than $5,000,000, shall have a one time option to reject such
prepayment; provided however, if such Foreign Holder rejects such prepayment,
§9.1(a) shall no longer be operative with respect to any Gross-up Notes held by
such Foreign Holder. To exercise such option, such Foreign Holder shall provide
a rejection notice to the Company within ten Business Days after its receipt of
the Company’s notice of prepayment. Such notice by a Foreign Holder shall be
irrevocable and shall be binding on all subsequent Foreign Holders of such
Foreign Holder’s Gross-up Notes.

(d) The provisions of §2.2, §2.3 and §2.4 shall not apply to any prepayment
pursuant to this §9.2.



    Section 10. Miscellaneous.

Section 10.1. Registered Notes. The Company shall cause to be kept at the
principal office of the Company a register for the registration and transfer of
the Notes (hereinafter called the “Note Register”) and the Company will register
or transfer or cause to be registered or transferred as hereinafter provided any
Note issued pursuant to this Agreement (including any Supplement).

At any time and from time to time the Holder of any Note may transfer such Note
to another Institutional Holder upon surrender thereof at the principal office
of the Company duly endorsed or accompanied by a written instrument of transfer
duly executed by the Holder of such Note or its attorney duly authorized in
writing.

The Person in whose name any registered Note shall be registered shall be deemed
and treated as the owner and Holder thereof for all purposes of this Agreement
(including any Supplement, if applicable). Payment of or on account of the
principal, Premium, if any, and interest on any registered Note shall be made to
or upon the written order of such registered Holder.

Section 10.2. Exchange of Notes. At any time and from time to time, upon not
less than ten days’ notice to that effect given by the Holder of any Note
initially delivered or of any Note substituted therefor pursuant to §10.1, this
§10.2 or §10.3, and, upon surrender of such Note at its office, the Company will
deliver in exchange therefor, without expense to such Holder, except as set
forth below, a Note of the same Series for the same aggregate principal amount
as the then unpaid principal amount of the Note so surrendered, or Notes in the
denomination of $500,000 or any amount in excess thereof as such Holder shall
specify, dated as of the date to which interest has been paid on the Note so
surrendered or, if such surrender is prior to the payment of any interest
thereon, then dated as of the date of issue, registered in the name of such one
or more Institutional Holders as may be designated by such Holder, and otherwise
of the same form and tenor and of the same Series as the Notes so surrendered
for exchange. The Company may require the payment of a sum sufficient to cover
any stamp tax or governmental charge imposed upon such exchange or transfer. Any
transferee, by its acceptance of a Note registered in its name (or the name of
its nominee), shall be deemed to have made the representations set forth in §3.2
or in §6 of a Supplement.

Section 10.3. Loss, Theft, Etc. of Notes. Upon receipt of evidence satisfactory
to the Company of the loss, theft, mutilation or destruction of any Note, and in
the case of any such loss, theft or destruction upon delivery of a bond of
indemnity in such form and amount as shall be reasonably satisfactory to the
Company, or in the event of such mutilation upon surrender and cancellation of
the Note, the Company will make and deliver without expense to the Holder
thereof, a new Note, of like tenor and of the same Series, in lieu of such lost,
stolen, destroyed or mutilated Note. If a Purchaser, an Additional Purchaser or
any subsequent Institutional Holder is the owner of any such lost, stolen or
destroyed Note, then the affidavit of an authorized officer of such owner,
setting forth the fact of loss, theft or destruction and of its ownership of
such Note at the time of such loss, theft or destruction shall be accepted as
satisfactory evidence thereof and no further indemnity shall be required as a
condition to the execution and delivery of a new Note other than the written
agreement of such owner to indemnify the Company.

Section 10.4. Expenses, Stamp Tax Indemnity. Whether or not the transactions
herein contemplated shall be consummated, the Company agrees to pay directly all
of the Purchasers’ and the Additional Purchasers’ reasonable out-of-pocket
expenses in connection with the preparation, execution and delivery of this
Agreement (including any Supplement) and the transactions contemplated hereby,
including but not limited to the reasonable charges and disbursements of Chapman
and Cutler LLP, special counsel to the Purchasers, duplicating and printing
costs and charges for shipping the Notes, adequately insured to each Purchaser’s
and/or each Additional Purchaser’s home office or at such other place as such
Purchaser and/or such Additional Purchaser may designate, the cost of obtaining
a Private Placement Number for the Notes from Standard & Poor’s Corporation, and
all such reasonable expenses relating to any amendment, waivers or consents
pursuant to the provisions hereof, including, without limitation, any
amendments, waivers, or consents resulting from any work-out, renegotiation or
restructuring relating to the performance by the Company of its obligations
under this Agreement (including any Supplement) and the Notes. The Company also
agrees that it will pay and save each Purchaser and each Additional Purchaser
harmless against any and all liability with respect to stamp and other taxes, if
any, which may be payable or which may be determined to be payable in connection
with the execution and delivery of this Agreement (including any Supplement) or
the Notes, (other than as specified in the penultimate sentence of §10.2)
whether or not any Notes are then outstanding. The Company agrees to protect and
indemnify each Purchaser and each Additional Purchaser against any liability for
any and all brokerage fees and commissions payable or claimed to be payable to
any Person in connection with the transactions contemplated by this Agreement
(including any Supplement) other than any Person retained by or acting on behalf
of a Purchaser or an Additional Purchaser, as applicable.

Section 10.5. Powers and Rights Not Waived; Remedies Cumulative. No delay or
failure on the part of the Holder of any Note in the exercise of any power or
right shall operate as a waiver thereof; nor shall any single or partial
exercise of the same preclude any other or further exercise thereof, or the
exercise of any other power or right, and the rights and remedies of the Holder
of any Note are cumulative to, and are not exclusive of, any rights or remedies
any such Holder would otherwise have.

Section 10.6. Notices. (a) All communications provided for hereunder shall be in
writing and shall (except as otherwise provided in clause (b) below) be, if to a
Holder, delivered or mailed prepaid by registered or certified mail or overnight
air courier, or by facsimile communication (with a confirming copy of any such
facsimile communication sent via overnight courier service), in each case
addressed to such Holder at its address appearing on Schedule I to this
Agreement or Schedule I to any Supplement, if applicable, or such other address
as such Holder may designate to the Company in writing, and if to the Company
delivered or mailed by registered or certified mail or overnight air courier, or
by facsimile communication, to the Company at 1919 Pennsylvania Avenue, N.W.,
Washington, D.C. 20006, Attention: Penni F. Roll or to such other address as the
Company may in writing designate to the Holders; provided, however, that a
notice to a Holder by overnight air courier shall only be effective if delivered
to such Holder at a street address designated for such purpose in Schedule I to
this Agreement or Schedule I to any Supplement, if applicable, and a notice to a
Holder by facsimile communication shall only be effective if made by confirmed
transmission to such Holder at a telephone number designated for such purpose in
Schedule I to this Agreement or Schedule I to any Supplement, if applicable, or,
in either case, as such Holder may designate to the Company in writing.

(b) Electronic mail and Internet and intranet websites may be used to distribute
routine communications, such as financial statements and other information as
provided in §5.15, and to distribute this Agreement (including any Supplement)
for execution by the parties hereto; provided that upon the request of a Holder,
copies of all such information (other than Form 8-K filed with the Securities
and Exchange Commission) will also be furnished to such Holder in the manner set
forth in §10.6(a).

Section 10.7. Successors and Assigns. This Agreement (including any Supplement)
shall be binding upon the Company and its successors and assigns and shall inure
to the benefit of each Purchaser and each Additional Purchaser as well as to the
benefit of each Purchaser’s and/or Additional Purchaser’s successors and
assigns, including each successive Holder.

Section 10.8. Survival of Covenants and Representations. All covenants,
representations and warranties made by the Company herein, in any Supplement and
in any certificates delivered pursuant hereto and/or thereto, whether or not in
connection with the Closing Date or the closing of the Supplement, shall survive
the closing and the delivery of this Agreement, such Supplement and the Notes
and shall terminate upon payment in full of all amounts due under the Notes,
such Supplement and this Agreement or, if earlier in the case of covenants,
representations and warranties made by the Company in any Supplement, upon
payment in full of all amounts due under such Supplement and the Additional
Notes issued thereunder.

Section 10.9. Severability. Should any part of this Agreement (including any
Supplement) for any reason be declared invalid or unenforceable, such decision
shall not affect the validity or enforceability of any remaining portion, which
remaining portion shall remain in force and effect as if this Agreement
(including any Supplement) had been executed with the invalid or unenforceable
portion thereof eliminated and it is hereby declared the intention of the
parties hereto that they would have executed the remaining portion of this
Agreement (including any Supplement) without including therein any such part,
parts or portion which may, for any reason, be hereafter declared invalid or
unenforceable.

Section 10.10. Governing Law. This Agreement, any Supplement and the Notes
issued and sold hereunder or thereunder shall be construed and enforced in
accordance with, and the rights of the parties shall be governed by, the law of
the State of New York, excluding choice-of-law principles of the law of such
State that would require the application of the laws of a jurisdiction other
than such State.

Section 10.11. Captions. The descriptive headings of the various Sections or
parts of this Agreement are for convenience only and shall not affect the
meaning or construction of any of the provisions hereof.

Section 10.12. Confidential Information. For the purposes of this §10.12,
“Confidential Information” means information delivered to any Purchaser or any
Additional Purchaser by or on behalf of the Company or a Consolidated Subsidiary
in connection with the transactions contemplated by or otherwise pursuant to
this Agreement, provided that such term does not include information that
(a) was publicly known or otherwise known to such Purchaser or such Additional
Purchaser prior to the time of such disclosure, (b) subsequently becomes
publicly known through no act or omission by such Purchaser or such Additional
Purchaser or any Person acting on such Purchaser’s or such Additional
Purchaser’s behalf, (c) otherwise becomes known to such Purchaser or such
Additional Purchaser other than through disclosure by the Company or a
Subsidiary or (d) constitutes financial statements delivered to such Purchaser
or such Additional Purchaser under §5.15 that are otherwise publicly available.
Each Purchaser and each Additional Purchaser will maintain the confidentiality
of such Confidential Information in accordance with procedures adopted by such
Purchaser or such Additional Purchaser in good faith to protect confidential
information of third parties delivered to such Purchaser or such Additional
Purchaser, provided that such Purchaser or such Additional Purchaser may deliver
or disclose Confidential Information to (i) its directors, trustees, officers,
employees, agents, attorneys and affiliates (to the extent such disclosure
reasonably relates to the administration of the investment represented by its
Notes), (ii) its financial advisors and other professional advisors who agree to
hold confidential the Confidential Information substantially in accordance with
the terms of this §10.12, (iii) any other holder of any Note, (iv) any
Institutional Holder to which it sells or offers to sell such Note or any part
thereof or any participation therein (if such Person has agreed in writing prior
to its receipt of such Confidential Information to be bound by the provisions of
this §10.12), (v) any Person from which it offers to purchase any security of
the Company (if such Person has agreed in writing prior to its receipt of such
Confidential Information to be bound by the provisions of this §10.12), (vi) any
federal or state regulatory authority having jurisdiction over such Purchaser or
such Additional Purchaser, (vii) the National Association of Insurance
Commissioners or the Securities Valuation Office of the National Association of
Insurance Commissioners or, in each case, any similar organization, or any
nationally recognized rating agency that requires access to information about
such Purchaser’s or such Additional Purchaser’s investment portfolio, or (viii)
any other Person to which such delivery or disclosure may be necessary or
appropriate (w) to effect compliance with any law, rule, regulation or order
applicable to such Purchaser or such Additional Purchaser, (x) in response to
any subpoena or other legal process, (y) in connection with any litigation to
which such Purchaser or such Additional Purchaser is a party or (z) if an Event
of Default has occurred and is continuing, to the extent such Purchaser or such
Additional Purchaser may reasonably determine such delivery and disclosure to be
necessary or appropriate in the enforcement or for the protection of the rights
and remedies under such Purchaser’s or such Additional Purchaser’s Notes and
this Agreement (including any Supplement). Each Holder, by its acceptance of a
Note, will be deemed to have agreed to be bound by and to be entitled to the
benefits of this §10.12 as though it were a party to this Agreement (including
any Supplement, if applicable). On reasonable request by the Company in
connection with the delivery to any Holder of information required to be
delivered to such Holder under this Agreement (including any Supplement, if
applicable) or requested by such Holder (other than a Holder that is a party to
this Agreement (including any Supplement) or its nominee), such Holder will
enter into an agreement with the Company embodying the provisions of this
§10.12.

* * * * *

The execution hereof by you shall constitute a contract between us for the uses
and purposes hereinabove set forth, and this Agreement may be executed in any
number of counterparts, each executed counterpart constituting an original but
all together only one agreement.



      Allied Capital Corporation



      By /s/ Penni F. Roll



    Name: Penni F. Roll
Title: Chief Financial Officer

4





Accepted as of the date first written above.



      ING USA Annuity and Life Insurance Company



      ING Life Insurance and Annuity Company



      ReliaStar Life Insurance Company



      Security Life of Denver Insurance Company



      By: ING Investment Management LLC, as Agent



      By /s/ Gregory R. Addicks



    Name: Gregory R. Addicks
Title: Vice President



      Sun Life Assurance Company of Canada



      By /s/ Paul Sinclair



    Name: Paul Sinclair
Title: Managing Director,

Head of Private Debt Finance



      By /s/ Kevin Phelan



    Name: Kevin Phelan
Title: Managing Director

5







      Sun Life Assurance Company of Canada (U.S.)



      By /s/ Deborah J. Foss



    Name: Deborah J. Foss
Title: Managing Director, Head of Private

Debt, Private Fixed Income



      By /s/ Ann C. King



    Name: Ann C. King
Title: Assistant Vice President and
Senior Counsel
Sun Life Insurance and Annuity Company

of New York



      By /s/ Deborah J. Foss



    Name: Deborah J. Foss
Title: Authorized Signer



      By /s/ Ann C. King



    Name: Ann C. King
Title: Authorized Signer



      Sun Life Assurance Company of Canada



      By /s/ Deborah J. Foss



    Name: Deborah J. Foss
Title: Managing Director, Head of Private

Debt, Private Fixed Income



      By /s/ Ann C. King



    Name: Ann C. King
Title: Senior Counsel

6







      The Northwestern Mutual Life Insurance Company



      By /s/ Richard A. Strait



    Name: Richard A. Strait

Its Authorized Representative



      Teachers Insurance and Annuity Association of America



      By /s/ Brian K. Roelke



    Name: Brian K. Roelke
Title: Director



      Minnesota Life Insurance Company



      Cincinnati Insurance Company



      American Republic Insurance Company



      The Lafayette Life Insurance Company



      Great Western Insurance Company



      Catholic Knights



      Fidelity Life Association



      GuideOne Mutual Insurance Company



      Security National Life Insurance Company



      The Catholic Aid Association



      By: Advantus Capital Management, Inc.

By /s/ Theodore R. Hoxmeier



    Name: Theodore R. Hoxmeier



      Title: Vice President

7







      CUNA Mutual Insurance Society



      By: MEMBERS Capital Advisors, Inc.,

acting as Investment Advisor

By /s/ Allen R. Cantrell



    Name: Allen R. Cantrell



      Title: Director, Private Placements



      Ohio National Life Assurance Corporation



      By /s/ Jed R. Martin



    Name: Jed R. Martin
Title: Vice President, Private Placements

8

Representations and Warranties

The Company represents and warrants to each Purchaser as follows:

1. Subsidiaries. Annex A attached hereto states the name of each of the
Company’s Consolidated Subsidiaries, its jurisdiction of organization and the
percentage of its Voting Stock owned by the Company and/or its Consolidated
Subsidiaries. The Company and each Consolidated Subsidiary has good and
marketable title to all of the shares of stock or other equity interests it
purports to own in each Consolidated Subsidiary, free and clear in each case of
any Lien. All such shares or other equity interests have been duly issued and
are fully paid and non-assessable. The Company is a Business Development Company
under the Investment Company Act.

2. Corporate Organization and Authority. Except where failure to be qualified or
authorized would not have a Material Adverse Effect, the Company and each
Consolidated Subsidiary (other than Allied Capital Beteiligungsberatung GmbH, a
company organized under the laws of Germany, which is in the process of being
dissolved),

(a) is a corporation or limited liability company duly organized, validly
existing and in good standing under the laws of its jurisdiction of
organization;

(b) has all requisite power and authority and all necessary licenses and permits
to own and operate its properties and to carry on its business as now conducted
and as presently proposed to be conducted; and

(c) is duly licensed or qualified and is in good standing as a foreign
corporation or limited liability company in each jurisdiction wherein the nature
of the business transacted by it or the nature of the property owned or leased
by it makes such licensing or qualification necessary.

3. Financial Statements. (a) The consolidated balance sheet at December 31, 2006
and 2007 and the consolidated statements of operations, changes in net assets
and cash flows of the Company for three years ended December 31, 2007, each
accompanied by a report thereon containing an opinion unqualified as to scope
limitations imposed by the Company and otherwise without qualification except as
therein noted, by KPMG LLP have been prepared in accordance with GAAP
consistently applied except as therein noted, are correct and complete and
present fairly the financial position of the Company and its Consolidated
Subsidiaries as of such dates and the results of their operations, changes in
net assets and cash flows for such periods.

(b) Since December 31, 2007, there has been no change in the condition,
financial or otherwise, of the Company and its Consolidated Subsidiaries as
shown on the consolidated balance sheet as of such date except changes in the
ordinary course of business, none of which individually or in the aggregate has
been materially adverse.

4. Debt. Annex B attached hereto correctly describes all Debt and Capitalized
Leases of the Company and its Consolidated Subsidiaries outstanding on March 31,
2008 since which date there has been no material change in the amounts, interest
rates, sinking funds, installment payments or maturities of the Indebtedness of
the Company or its Consolidated Subsidiaries, other than as disclosed on
Annex B.

5. Full Disclosure. Except as disclosed in the Agreement, the Disclosure
Materials, the documents, certificates or other writings delivered to the
Purchasers by or on behalf of the Company in connection with the transactions
contemplated hereby and the financial statements described in paragraph 3
hereof, taken as a whole, do not contain any untrue statement of a material fact
or omit to state any material fact necessary to make the statements therein not
misleading in light of the circumstances under which they were made. Except as
disclosed in the Disclosure Materials or in one of the documents, certificates
or other writings identified therein, or in the financial statements described
in paragraph 3 hereof, since December 31, 2007, there has been no change in the
financial condition, operations, business, properties or prospects of the
Company or any Consolidated Subsidiary except changes that individually or in
the aggregate could not reasonably be expected to materially affect adversely
the properties, business, prospects, profits or condition (financial or
otherwise) of the Company and its Consolidated Subsidiaries taken as a whole.
There is no fact known to the Company that could reasonably be expected to
materially affect adversely the properties, business, prospects, profits or
condition (financial or otherwise) of the Company and its Consolidated
Subsidiaries that has not been set forth herein or in the Disclosure Materials
or in the other documents, certificates and other writings delivered to the
Purchasers by or on behalf of the Company specifically for use in connection
with the transactions contemplated hereby, except matters of an economic or
regulatory nature generally affecting businesses of the type engaged in by the
Company.

6. Pending Litigation. Except as disclosed in Annex C, there are no actions,
suits or proceedings pending or, to the knowledge of the Company, threatened
against or affecting the Company or any Consolidated Subsidiary in any court or
before any governmental authority or arbitration board or tribunal. As to the
matters set forth in Annex C, the Company represents as set forth therein.

7. Title to Properties. The Company and each Consolidated Subsidiary has good
and marketable title in fee simple (or its equivalent under applicable law) to
all material parcels of real property and has good title to all the other
material items of property it purports to own, including that reflected in the
most recent balance sheet referred to in paragraph 3 hereof, except as sold or
otherwise disposed of in the ordinary course of business and except for Liens
permitted by the Agreement. The Company and each Consolidated Subsidiary has the
right to, and does, enjoy peaceful and undisturbed possession under all leases
to which it is a party or under which it is a party. All such leases are valid,
subsisting and in full force and effect, none of such leases is in default and
no event has occurred and is continuing, and no condition exists which, after
the passage of time or giving of notice or both could become an event of default
under any such lease.

8. Patents and Trademarks. The Company and each Consolidated Subsidiary owns or
possesses all the patents, trademarks, trade names, service marks, copyrights,
licenses, permits, registrations, consents (governmental or other) and rights
with respect to the foregoing necessary for the present and planned future
conduct of its business, without any known conflict with the rights of others.

9. Sale is Legal and Authorized. The execution and delivery of the Agreement,
sale of the Series 2008 Notes to the Purchasers, compliance by the Company with
all of the provisions of the Series 2008 Notes and compliance by the Company
with all of the provisions of the Agreement —

(a) are within the corporate powers of the Company;

(b) will not violate any provisions of any law or any order of any court or
governmental authority or agency and will not conflict with or result in any
breach of any of the terms, conditions or provisions of, or constitute a default
under the articles of incorporation or by-laws of the Company or any
Consolidated Subsidiary or any indenture or other agreement or instrument to
which the Company or any Consolidated Subsidiary is a party or by which it may
be bound or result in the imposition of any Liens or encumbrances on any
property of the Company or any Consolidated Subsidiary; and

(c) have been duly authorized by proper corporate action on the part of the
Company (no action by the stockholders of the Company being required by law, by
the articles of incorporation or by-laws of the Company or otherwise), and the
Agreement and the Series 2008 Notes have been executed and delivered by the
Company and upon payment of the purchase price of the Series 2008 Notes by the
Purchasers, the Series 2008 Notes and the Agreement constitute the legal, valid
and binding obligations, contracts and agreements of the Company enforceable in
accordance with their terms.

10. No Defaults. No Default or Event of Default has occurred and is continuing.
Neither the Company nor any Consolidated Subsidiary is in default in the payment
of principal or interest on any Debt nor is in default under any instrument or
instruments or agreements under and subject to which any Debt has been issued
and no event has occurred and is continuing under the provisions of any such
instrument or agreement which with the lapse of time or the giving of notice, or
both, would constitute an event of default thereunder.

11. Governmental Consent. No approval, consent or authorization of, or
registration, filing or declaration with or withholding of objection on the part
of, any regulatory body, state, Federal or local, other than, the filing with
the Securities and Exchange Commission of a report on Form 8-K with respect to
the execution and delivery of the Agreement and the Series 2008 Notes, and any
Supplement and any Additional Notes, is necessary in connection with the
execution and delivery by the Company of the Agreement and the Series 2008
Notes, and any Supplement and any Additional Notes, or compliance by the Company
with any of the provisions thereof.

12. Taxes. All tax returns required to be filed by the Company or any
Consolidated Subsidiary in any jurisdiction have, in fact, been filed, and all
taxes, assessments, fees and other governmental charges upon the Company or any
Consolidated Subsidiary or upon any of their respective properties, income or
franchises, which are shown to be due and payable in such returns have been
paid, except to the extent such failure to file or to pay would not materially
and adversely affect the properties, business, profits or condition (financial
or otherwise) of the Company and its Consolidated Subsidiaries, taken as a whole
. For all taxable years ending on or before December 31, 2003, the Federal
income tax liability of the Company has been satisfied and either the period of
limitations on assessment of additional Federal income tax has expired or the
Company has entered into an agreement with the Internal Revenue Service closing
conclusively the total tax liability for the taxable year. The Company does not
know of any proposed additional tax assessment against it for which adequate
provision has not been made on its accounts, and no material controversy in
respect of additional Federal or state income taxes due since said date is
pending or to the knowledge of the Company threatened. The provisions for taxes
in the financial statements of the Company and its Consolidated Subsidiaries
described in paragraph 3 hereof are adequate for all open years.

13. Use of Proceeds. The net proceeds from the sale of the Series 2008 Notes
will be used by the Company for general corporate purposes. None of the
transactions contemplated in the Agreement (including, without limitation
thereof, the use of proceeds from the issuance of the Series 2008 Notes) will
violate or result in a violation of Section 7 of the Securities Exchange Act of
1934, as amended (the “Exchange Act”), or any regulation issued pursuant
thereto, including, without limitation, Regulations U, T and X of the Board of
Governors of the Federal Reserve System, 12 C.F.R., Chapter II. The Company is
not engaged principally, or as one of its important activities, in the business
of extending credit for the purpose of purchasing or carrying any “margin stock”
within the meaning of said Regulation U. None of the proceeds from the sale of
the Series 2008 Notes will be used to purchase, or refinance any borrowing the
proceeds of which were used to purchase, any such margin stock.

14. Private Offering. Neither the Company, directly or indirectly, nor any agent
on its behalf has offered or will offer the Series 2008 Notes or has solicited
or will solicit an offer to acquire the Series 2008 Notes from or has otherwise
approached or negotiated or will approach or negotiate in respect of the
Series 2008 Notes with any Person except for not more than [68] institutional
investors (excluding the Purchasers), each of whom was offered a portion of the
Series 2008 Notes at private sale for investment purposes only. Neither the
Company, directly or indirectly, nor any agent on its behalf has offered or will
offer the Series 2008 Notes or any similar Security or has solicited or will
solicit an offer to acquire the Series 2008 Notes or any similar Security from
any Person so as to bring the issuance and sale of the Series 2008 Notes within
the provisions of Section 5 of the Securities Act. When issued the Series 2008
Notes will not be of the same class as Securities listed on a national
securities exchange registered under Section 6 of the Securities Exchange Act of
1934, as amended, or quoted in a U.S. automated inter-dealer quotation system,
and will not be convertible or exchangeable into any such Securities.

15. ERISA. The consummation of the transactions provided for in the Agreement
and compliance by the Company with the provisions thereof and of the Series 2008
Notes issued thereunder will not involve any non-exempt prohibited transaction
within the meaning of Section 406(a) of ERISA or Sections 4975(c)(1)(A)-(D) of
the Code. The Company and each ERISA Affiliate has fulfilled its obligations
under the minimum funding standards of ERISA and the Code with respect to each
Plan and is in compliance with the presently applicable provisions of ERISA and
the Code with respect to each Plan except for noncompliances which would not,
individually or in the aggregate, cause a Default or an Event of Default or have
a Material Adverse Effect. Neither the Company nor any ERISA Affiliate has any
contingent liability with respect to any post-retirement “welfare benefit plan”
(as such term is defined in ERISA) except as has been disclosed to the
Purchasers. The representation by the Company in the first sentence of this
paragraph 15 is made in reliance upon and subject to the accuracy of the
representation in §3.2 as to the sources of the funds used to pay the purchase
price of the Series 2008 Notes to be purchased by each Purchaser.

16. Compliance with Law. Neither the Company nor any Consolidated Subsidiary
(a) is in violation of any law, ordinance, franchise, governmental rule or
regulation to which it is subject; or (b) has failed to obtain any license,
permit, registration, consent, franchise or other governmental authorization
necessary to the ownership of its property or to the conduct of its business,
which violation or failure to obtain would materially adversely affect the
business, profits, properties or condition (financial or otherwise) of the
Company and its Consolidated Subsidiaries, taken as a whole, or impair the
ability of the Company to perform its obligations contained in the Agreement or
the Series 2008 Notes. Neither the Company nor any Consolidated Subsidiary is in
default with respect to any order of any court or governmental authority or
arbitration board or tribunal.

17. Compliance with Environmental Laws. Neither the Company nor any of its
Consolidated Subsidiaries is in violation of any applicable Federal, state, or
local laws, statutes, rules, regulations or ordinances relating to public
health, safety or the environment, including, without limitation, relating to
releases, discharges, emissions or disposals to air, water, land or ground
water, to the withdrawal or use of ground water, to the use, handling or
disposal of polychlorinated biphenyls (PCB’s), asbestos or urea formaldehyde, to
the treatment, storage, disposal or management or hazardous substances
(including, without limitation, petroleum, crude oil or any fraction thereof, or
other hydrocarbons), pollutants or contaminants, or to exposure to toxic,
hazardous or other controlled, prohibited or regulated substances, which
violation could have a material adverse effect on the business, profits,
properties or condition (financial or otherwise) of the Company and its
Consolidated Subsidiaries, taken as a whole. The Company does not know of any
liability or class of liability of the Company or any Consolidated Subsidiary
under the Comprehensive Environmental Response, Compensation and Liability Act
of 1980, as amended (42 U.S.C. Section 9601 et seq.), or the Resource
Conservation and Recovery Act of 1976, as amended (42 U.S.C. Section 6901 et
seq.).

18. Foreign Assets Control Regulations, etc. (a) Neither the sale of the
Series 2008 Notes by the Company hereunder nor its use of the proceeds thereof
will violate the Trading with the Enemy Act, as amended, or any of the foreign
assets control regulations of the United States Treasury Department (31 CFR,
Subtitle B, Chapter V, as amended) or any enabling legislation or executive
order relating thereto.

(b) Neither the Company nor any Consolidated Subsidiary is a Person described or
designated in the Specially Designated Nationals and Blocked Persons List of the
Office of Foreign Assets Control or in Section 1 of the Anti-Terrorism Order or,
to the knowledge of the Company, engages in any dealings or transactions with
any such Person. The Company and its Consolidated Subsidiaries are in
compliance, in all material respects, with all applicable provisions of the USA
Patriot Act.

(c) No part of the proceeds from the sale of the Series 2008 Notes hereunder
will be used, directly or indirectly, for any payments to any governmental
official or employee, political party, official of a political party, candidate
for political office, or anyone else acting in an official capacity, in order to
obtain, retain or direct business or obtain any improper advantage, in violation
of the United States Foreign Corrupt Practices Act of 1977, as amended, to the
extent that such Act applies to the Company.

9